UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (95.6%)(a) Shares Value Airlines (1.3%) Aeroflot - Russian Airlines OJSC (Russia) 147,577 $373,370 Copa Holdings SA Class A (Panama) 4,126 230,107 Automotive (3.9%) Ford Otomotiv Sanayi AS (Turkey) 38,395 331,905 Kia Motors Corp. (South Korea) 15,722 662,691 Sinotruk Hong Kong, Ltd. (China) 535,000 563,240 Tofas Turk Otomobil Fabrikasi AS (Turkey) 51,825 271,557 Banking (13.5%) Banco Bradesco SA ADR (Brazil) 71,327 1,430,820 Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk PT (Indonesia) (NON) 3,285,000 527,199 Grupo Financiero Banorte SA de CV (Mexico) 82,666 359,251 ICICI Bank, Ltd. (India) 27,158 674,289 Industrial & Commercial Bank of China (Rights) (China) (F)(NON) 88,695 29,126 Industrial & Commercial Bank of China (China) 2,023,000 1,569,806 Kasikornbank PCL NVDR (Thailand) 91,300 359,748 Sberbank OJSC (Russia) 462,412 1,472,782 Basic materials (0.9%) African Rainbow Minerals, Ltd. (South Africa) 11,083 291,576 PT Borneo Lumbung Energi & Metal Tbk (Indonesia) (NON) 960,500 124,395 Chemicals (4.0%) Formosa Chemicals & Fibre Corp. (Taiwan) 100,000 295,576 Mexichem SAB de CV (Mexico) 92,300 316,123 OCI Co., Ltd. (South Korea) 1,307 341,399 Petronas Chemicals Group Bhd (Malaysia) (NON) 52,600 88,843 Silvinit OJSC (Russia) (NON) 455 376,076 TSRC Corp. (Taiwan) 248,000 470,260 Coal (2.0%) China Shenhua Energy Co., Ltd. (China) 115,500 483,705 PT Adaro Energy Tbk (Indonesia) 1,753,000 450,365 Commercial and consumer services (2.0%) Imperial Holdings, Ltd. (South Africa) 13,815 238,510 Synergy Co. (Russia) (NON) 18,333 724,154 Components (0.6%) Young Fast Optoelectronics Co., Ltd. (Taiwan) 26,000 281,621 Computers (1.0%) Wistron Corp. (Taiwan) 250,421 504,462 Construction (3.4%) BBMG Corp. (China) 131,000 188,069 China National Building Material Co., Ltd. (China) 156,000 357,682 China National Materials Co., Ltd. (China) 495,000 477,673 China Shanshui Cement Group, Ltd. (China) 325,000 264,049 Siam Cement PCL NVDR (Thailand) 30,800 337,355 Consumer finance (1.3%) African Bank Investments, Ltd. (South Africa) 121,812 603,099 Electrical equipment (2.0%) Bharat Heavy Electricals, Ltd. (India) 6,161 296,010 China High Speed Transmission Equipment Group Co., Ltd. (China) 95,000 173,137 SeenTec Co., Ltd. (South Korea) 28,793 293,953 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 21,300 209,805 Electronics (9.1%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 227,520 807,601 Hynix Semiconductor, Inc. (South Korea) (NON) 14,850 300,450 LG Display Co., Ltd. (South Korea) 14,230 484,069 MediaTek, Inc. (Taiwan) 19,000 243,070 Pegatron Corp. (Taiwan) (NON) 212,000 289,779 Radiant Opto-Electronics Corp. (Taiwan) 223,350 388,066 Samsung Electronics Co., Ltd. (South Korea) 2,042 1,452,275 Woongjin Energy Co., Ltd. (South Korea) (NON) 23,220 365,701 Energy (oil field) (0.6%) Eurasia Drilling Co., Ltd. GDR (Russia) 9,079 281,449 Energy (other) (1.0%) China WindPower Group, Ltd. (China) (NON) 4,610,000 469,386 Engineering and construction (0.9%) Daelim Industrial Co., Ltd. (South Korea) 4,648 434,288 Financial (0.8%) BM&F Bovespa SA (Brazil) 48,159 366,607 Food (2.0%) China Power New Energy Development Co., Ltd. (China) (NON) 5,370,000 496,932 Cosan SA Industria e Comercio (Brazil) 30,390 465,343 Household furniture and appliances (1.1%) M Video OJSC (Russia) (NON) 61,181 498,625 Industrial (0.3%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 12,417 134,973 Insurance (1.3%) Ping An Insurance (Group) Co. of China, Ltd. (China) 51,500 591,927 Machinery (2.6%) BHI Co., Ltd. (South Korea) 15,738 315,216 China High Precision Automation Group, Ltd. (China) (NON) 223,000 157,144 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 5,911 411,263 Samsung Heavy Industries Co., Ltd. (South Korea) 12,860 367,582 Metals (8.1%) AngloGold Ashanti, Ltd. (South Africa) 6,779 313,725 Grupo Mexico SAB de CV SA Ser. B (Mexico) 117,356 399,583 Mechel ADR (Russia) 11,298 265,277 Real Gold Mining, Ltd. (China) (NON) 216,500 394,628 Sterlite Industries (India), Ltd. (India) 18,069 63,188 Sterlite Industries (India), Ltd. ADR (India) 19,780 280,283 Vale SA ADR (Preference) (Brazil) 38,214 1,084,895 Vale SA ADR (Brazil) 32,828 1,039,991 Oil and gas (10.5%) CNOOC, Ltd. (China) 228,000 492,582 Gazprom OAO (Russia) 83,273 455,587 Gazprom OAO ADR (Russia) (NON) 15,826 351,970 Lukoil OAO ADR (Russia) 18,195 1,006,184 Petroleo Brasileiro SA ADR (Brazil) 37,282 1,209,428 Petroleo Brasileiro SA ADR (Preference) (Brazil) 39,899 1,168,243 SK Energy Co., Ltd. (South Korea) 2,057 292,874 Power producers (0.7%) Lanco Infratech, Ltd. (India) (NON) 236,743 321,273 Real estate (6.1%) Corporacion GEO SAB de CV Ser. B (Mexico) (NON) 153,600 494,627 Huaku Development Co., Ltd. (Taiwan) 206,000 592,147 LSR Group OJSC GDR (Russia) (NON) 59,125 538,038 PDG Realty SA Empreendimentos e Participacoes (Brazil) 147,672 895,008 Rossi Residencial SA (Brazil) 38,838 343,228 Retail (4.6%) Hyundai Department Store Co., Ltd. (South Korea) 4,192 433,442 JD Group, Ltd. (South Africa) 57,558 442,102 JHSF Participacoes SA (Brazil) 236,485 445,573 PCD Stores, Ltd. (China) (NON) 1,192,000 376,248 Shinsegae Co., Ltd. (South Korea) 960 469,540 Semiconductor (3.1%) Advanced Semiconductor Engineering Inc. (Taiwan) 325,000 335,166 Jusung Engineering Co., Ltd. (South Korea) (NON) 20,914 332,041 Macronix International Co., Ltd. (Taiwan) 522,000 311,717 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 238,889 495,993 Software (0.7%) AsiaInfo-Linkage, Inc. (China) (NON) 18,879 314,335 Telecommunications (4.6%) America Movil SAB de CV ADR Ser. L (Mexico) 7,365 415,828 China Mobile, Ltd. (China) 80,000 797,678 Mobile Telesystems ADR (Russia) 34,538 724,262 PT Telekomunikasi Indonesia Tbk (Indonesia) 254,000 225,302 Transportation services (0.8%) TAV Havalimanlari Holding AS (Turkey) (NON) 77,328 371,253 Trucks and parts (0.8%) Hyundai Mobis (South Korea) 1,502 355,777 Total common stocks (cost $42,291,981) INVESTMENT COMPANIES (1.5%)(a) Shares Value iPath MSCI India Index ETN 4,606 $333,428 iShares FTSE A50 China Index ETF (China) 230,400 387,138 Total investment companies (cost $707,505) SHORT-TERM INVESTMENTS (4.2%)(a) Shares Value Putnam Money Market Liquidity Fund 0.19% (e) 1,986,362 $1,986,362 Total short-term investments (cost $1,986,362) TOTAL INVESTMENTS Total investments (cost $44,985,848) (b) Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares ETF Exchange Traded Fund ETN Exchange Traded Notes GDR Global Depository Receipts NVDR Non-voting Depository Receipt OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $47,296,457. (b) The aggregate identified cost on a tax basis is $45,141,071, resulting in gross unrealized appreciation and depreciation of $4,498,449 and $1,718,042, respectively, or net unrealized appreciation of $2,780,407. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $516 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $13,205,425 and $11,404,489, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. ADR, ADS or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): China 18.6% Brazil 17.6 South Korea 15.3 Russia 14.7 Taiwan 10.5 United States 4.8 Mexico 4.1 South Africa 3.9 India 3.4 Indonesia 2.8 Turkey 2.0 Thailand 1.5 Panama 0.5 Other 0.3 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,367,529 $3,403,117 $ Capital goods 344,778 2,804,370 Communication services 1,140,090 1,022,980 Consumer cyclicals 2,952,426 2,505,161 Consumer staples 465,343 496,932 Energy 4,472,861 2,188,912 Financial 6,503,460 4,315,116 29,126 Technology 314,335 6,592,011 Transportation 974,730 Utilities and power 321,273 Total common stocks Investment companies 333,428 387,138 Short-term investments 1,986,362 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/10 (Unaudited) SENIOR LOANS (87.3%)(a)(c) Principal amount Value Advertising and marketing services (0.7%) Affinion Group, Inc. bank term loan FRN 5s, 2016 $2,985,000 $2,963,857 Automotive (2.2%) Dana Corp. bank term loan FRN 4.532s, 2015 2,867,626 2,868,650 Federal Mogul Corp. bank term loan FRN Ser. B, 2.188s, 2014 2,854,038 2,575,176 Federal Mogul Corp. bank term loan FRN Ser. C, 2.188s, 2015 1,456,142 1,313,865 Ford Motor Co. bank term loan FRN Ser. B, 3.038s, 2013 1,832,338 1,812,987 Basic materials (7.4%) Arizona Chemical bank term loan FRN 6 3/4s, 2016 2,400,000 2,413,500 Armstrong World Industries, Inc. bank term loan FRN Ser. B, 5s, 2017 1,145,000 1,152,156 Chemtura Corp. bank term loan FRN Ser. B, 5 1/2s, 2016 2,000,000 2,011,666 Fairmount Minerals, Ltd. bank term loan FRN Ser. B, 6 1/4s, 2016 2,863,636 2,900,626 General Chemical Holding Co. bank term loan FRN Ser. B, 6 3/4s, 2015 3,000,000 3,037,500 Hexion Specialty Chemicals BV bank term loan FRN Ser. C2, 4.063s, 2015 (Netherlands) 293,160 284,439 Hexion Specialty Chemicals BV bank term loan FRN Ser. C2, 2.563s, 2013 (Netherlands) 175,709 169,998 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C1, 4.063s, 2015 693,970 673,324 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C1, 2.563s, 2013 394,735 381,906 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C4, 2.563s, 2013 785,362 764,092 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 1,334,378 1,353,282 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 1,397,000 1,416,791 Johnsondiversey, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 2,819,799 2,835,660 Lyondell Chemical Co. bank term loan FRN 5 1/2s, 2016 498,750 499,265 Omnova Solutions, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 2,250,000 2,261,250 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 1,701,943 1,706,552 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 2,384,025 2,410,249 Styron Corp. bank term loan FRN Ser. B, 7 1/2s, 2016 2,962,500 2,999,531 Broadcasting (2.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.903s, 2016 4,847,560 3,854,484 Cumulus Media, Inc. bank term loan FRN Ser. B, 4.003s, 2014 542,974 498,993 Gray Television, Inc. bank term loan FRN Ser. B, 3.76s, 2014 1,963,868 1,906,588 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 818,182 828,409 Univision Communications, Inc. bank term loan FRN 4.505s, 2017 3,554,577 3,370,183 Building materials (0.7%) Goodman Global, Inc. bank term loan FRN 9s, 2017 968,000 990,022 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 1,860,000 1,872,276 Capital goods (6.1%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.032s, 2014 1,603,181 1,547,070 Dyncorp International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 1,000,000 1,006,238 Graham Packaging Co., LP bank term loan FRN Ser. C, 6 3/4s, 2014 3,680,557 3,704,220 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 0.189s, 2014 104,673 88,776 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.264s, 2014 1,753,067 1,486,820 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 8s, 2014 1,739,570 1,757,836 Reynolds & Reynolds Co. (The) bank term loan FRN 5 1/4s, 2017 2,662,088 2,662,753 Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 3/4s, 2015 1,935,577 1,950,093 Reynolds Group Holdings, Ltd. bank term loan FRN Ser. D, 6 1/2s, 2016 (New Zealand) 2,000,000 2,013,334 Sequa Corp. bank term loan FRN 3.541s, 2014 2,587,788 2,454,085 TASC, Inc. bank term loan FRN Ser. A, 5 1/2s, 2014 277,500 278,425 TASC, Inc. bank term loan FRN Ser. B, 5 3/4s, 2014 694,750 696,921 Tenneco, Inc. bank term loan FRN Ser. B, 5.039s, 2016 1,995,000 2,002,481 Tomkins PLC bank term loan FRN Ser. B, 6 3/4s, 2016 (United Kingdom) 2,750,000 2,780,080 Commercial and consumer services (4.0%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,920,000 1,934,400 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 1,529,557 1,449,255 Interactive Data Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 2,279,288 2,309,659 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.276s, 2014 1,614,324 1,528,227 Rural/Metro Operating Co., LLC bank term loan FRN 6s, 2016 900,000 908,235 Sabre, Inc. bank term loan FRN 2.267s, 2014 3,192,122 2,979,846 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.769s, 2014 2,738,319 2,588,396 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.76s, 2014 272,903 257,961 Travelport, LLC bank term loan FRN Ser. B, 4.963s, 2015 1,770,784 1,711,676 Travelport, LLC bank term loan FRN Ser. S, 2.789s, 2015 344,012 332,529 Communication services (5.8%) Atlantic Broadband Finance, LLC bank term loan FRN Ser. B, 5 1/2s, 2015 2,000,000 2,007,500 CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.755s, 2014 1,000,000 960,500 Cebridge Connections, Inc. bank term loan FRN Ser. B, 2.253s, 2013 2,431,627 2,402,357 Charter Communications, Inc. bank term loan FRN Ser. C, 3.54s, 2016 2,596,429 2,538,292 Digicel Group, Ltd. bank term loan FRN 2.813s, 2012 (Jamaica) 1,000,100 970,097 Integra Telecom Holdings, Inc. bank term loan FRN Ser. B, 9 1/4s, 2015 1,995,000 1,995,832 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.79s, 2014 240,572 235,660 Intelsat Corp. bank term loan FRN Ser. B2-B, 2.79s, 2014 240,498 235,588 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.79s, 2014 240,498 235,588 Intelsat Jackson Holdings SA bank term loan FRN 3.29s, 2014 (Luxembourg) 625,000 594,844 Intelsat Subsidiary Holding Co. SA bank term loan FRN Ser. B, 2.79s, 2013 (Bermuda) 1,583,652 1,553,298 Level 3 Communications, Inc. bank term loan FRN 2.539s, 2014 1,362,000 1,264,714 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 1,200,000 1,293,750 Mediacom Broadband, LLC bank term loan FRN Ser. F, 4 1/2s, 2017 2,992,500 2,960,082 MetroPCS Wireless, Inc. bank term loan FRN 2.563s, 2013 1,404,994 1,388,310 SAVVIS Communications Corp. bank term loan FRN Ser. B, 6 3/4s, 2016 2,500,000 2,526,250 Consumer (0.8%) Viking Acquisition, Inc. bank term loan FRN Ser. B, 6s, 2016 1,200,000 1,200,750 Visant Corp. bank term loan FRN 7s, 2016 2,000,000 2,016,250 Consumer cyclicals (0.5%) Aramark Corp. bank term loan FRN Ser. B2, 3.539s, 2016 1,726,477 1,718,655 Aramark Corp. bank term loan FRN Ser. C, 0.106s, 2016 113,542 113,027 Consumer staples (9.6%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 3,500,000 3,465,000 Burger King Holdings, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 3,030,000 3,067,854 Claire's Stores, Inc. bank term loan FRN 3.048s, 2014 2,554,703 2,230,399 Dave & Buster's, Inc. bank term loan FRN Ser. B, 6s, 2016 1,492,500 1,485,038 Dean Foods Co. bank term loan FRN Ser. B2, 3.54s, 2017 1,481,582 1,470,778 DineEquity, Inc. bank term loan FRN Ser. B, 6s, 2017 1,389,067 1,407,282 Dole Food Co., Inc. bank term loan FRN Ser. B, 5.06s, 2017 842,824 845,526 Dole Food Co., Inc. bank term loan FRN Ser. C, 5.041s, 2017 2,093,363 2,100,076 Dunkin Brands, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 2,400,000 2,424,000 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,250,000 2,267,438 Green Mountain Coffee Roasters, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 2,000,000 2,011,250 Hertz Corp. (The) bank term loan FRN Ser. B, 2.01s, 2012 831,200 821,618 Hertz Corp. (The) bank term loan FRN Ser. C, 0.284s, 2012 154,108 152,331 Prestige Brands, Inc. bank term loan FRN 4 3/4s, 2016 1,926,667 1,937,103 Revlon Consumer Products bank term loan FRN 6s, 2015 2,124,325 2,124,310 Rite-Aid Corp. bank term loan FRN 6s, 2014 984,925 972,306 Rite-Aid Corp. bank term loan FRN Ser. B, 2.01s, 2014 1,521,098 1,370,347 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 1,866,667 1,901,084 SUPERVALU, Inc. bank term loan FRN Ser. B, 1.538s, 2012 752,337 738,829 SUPERVALU, Inc. bank term loan FRN Ser. B2, 3.038s, 2015 1,333,250 1,309,918 Wendy's/Arby's Resturants, LLC bank term loan FRN 5s, 2017 1,995,000 1,998,326 West Corp. bank term loan FRN Ser. B2, 2.628s, 2013 584,378 576,343 West Corp. bank term loan FRN Ser. B5, 4.503s, 2016 1,435,680 1,435,081 Energy (2.5%) Dresser, Inc. bank term loan FRN 2.534s, 2014 1,983,842 1,972,682 EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.253s, 2012 2,303,864 2,211,709 Helix Energy Solutions Group, Inc. bank term loan FRN Ser. B, 2.504s, 2013 363,430 357,251 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6s, 2013 1,338,775 1,237,949 MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 3,107,261 3,109,849 Venoco, Inc. bank term loan FRN 4.313s, 2014 1,000,000 948,333 Entertainment (2.3%) AMC Entertainment, Inc. bank term loan FRN 1.753s, 2013 1,237,695 1,220,089 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 922,688 932,244 Cinemark USA, Inc. bank term loan FRN 3.541s, 2013 1,086,389 1,070,094 Six Flags Theme Parks bank term loan FRN 9 1/2s, 2016 1,250,000 1,285,938 Six Flags Theme Parks bank term loan FRN Ser. B, 6s, 2016 1,460,974 1,467,169 Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 5 1/2s, 2014 3,242,250 3,266,567 Financials (3.8%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 3,040,000 3,062,326 Capital Automotive LP bank term loan FRN Ser. C, 2.76s, 2012 1,309,433 1,296,338 CIT Group, Inc. bank term loan FRN 6 1/4s, 2015 1,400,000 1,421,409 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 1,550,000 1,564,209 Fifth Third Processing Solutions, Inc. bank term loan FRN 5 1/2s, 2016 800,000 802,600 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 650,430 649,888 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.289s, 2014 3,015,680 2,809,748 Ocwen Financial Corp. bank term loan FRN 9s, 2015 883,929 880,614 Worldpay bank term loan FRN Ser. B2, 6 1/4s, 2017 (United Kingdom) 2,500,000 2,503,125 Gaming and lottery (4.8%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 3.539s, 2012 1,989,556 1,986,074 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 2,643,997 2,631,438 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 925,000 934,250 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 250,000 253,750 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 6 1/2s, 2016 2,000,000 1,959,637 Golden Nugget, Inc. bank term loan FRN 3.091s, 2014 (PIK) 531,825 426,600 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.26s, 2014 (PIK) 934,273 749,421 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2014 (In default) (NON) 1,694,834 1,296,548 Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 233,238 240,847 Harrah's Operating Co., Inc. bank term loan FRN Ser. B1, 3.288s, 2015 815,003 711,203 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 1,000,000 874,125 Harrah's Operating Co., Inc. bank term loan FRN Ser. B3, 3.288s, 2015 1,420,448 1,239,563 Isle of Capri Casinos, Inc. bank term loan FRN 5s, 2013 1,637,280 1,616,814 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5s, 2013 507,146 500,807 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5s, 2013 654,912 646,726 MGM Mirage bank term loan FRN Ser. E, 7s, 2014 987,957 909,780 Penn National Gaming, Inc. bank term loan FRN Ser. B, 2.023s, 2012 2,066,096 2,052,321 Health care (9.1%) Alliance Healthcare Services, Inc. bank term loan FRN 5 1/2s, 2016 1,985,000 1,973,007 Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 2,686,500 2,669,709 Biomet, Inc. bank term loan FRN Ser. B, 3.281s, 2015 2,873,796 2,842,170 Community Health Systems, Inc. bank term loan FRN Ser. B, 2.549s, 2014 0 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,500,000 2,506,250 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 2,075,000 2,093,156 HCA, Inc. bank term loan FRN Ser. B, 2.539s, 2013 2,672,010 2,615,230 Health Management Associates, Inc. bank term loan FRN 2.039s, 2014 994,505 966,930 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.255s, 2014 357,625 347,045 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 97,562 94,676 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.538s, 2014 (PIK) 528,842 509,451 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.255s, 2014 1,033,264 1,002,697 IMS Health, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,970,720 2,996,714 Multiplan, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 3,699,188 3,711,906 Mylan, Inc./PA bank term loan FRN Ser. B, 3.563s, 2014 600,889 600,416 Select Medical Corp. bank term loan FRN Ser. B, 2.291s, 2012 1,687,317 1,670,444 United Surgical Partners International, Inc. bank term loan FRN 2.274s, 2014 1,073,738 1,029,446 Universal Health Services, Inc. bank term loan FRN 5 1/2s, 2016 3,000,000 3,030,513 Valeant Pharmaceuticals Int'l bank term loan FRN Ser. DD, 1 1/2s, 2016 600,000 600,857 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,985,019 2,994,968 Warner Chilcott Corp. bank term loan FRN Ser. A, 6s, 2014 734,091 733,403 Warner Chilcott Corp. bank term loan FRN Ser. B1, 6 1/4s, 2015 354,352 356,344 Warner Chilcott Corp. bank term loan FRN Ser. B3, 6 1/4s, 2015 275,681 277,174 Warner Chilcott, Co. LLC bank term loan FRN Ser. B2, 6 1/4s, 2015 (Puerto Rico) 590,061 593,378 Homebuilding (0.8%) Realogy Corp. bank term loan FRN 0.105s, 2013 408,740 375,310 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 2,998,620 2,753,375 Household furniture and appliances (0.4%) National Bedding Co. bank term loan FRN 2.313s, 2013 1,706,619 1,672,487 Leisure (0.2%) Clubcorp Club Operations, Inc. bank term loan FRN Ser. B, 6s, 2016 750,000 753,750 Media (1.3%) Nielsen Finance LLC bank term loan FRN Ser. A, 2.253s, 2013 49,764 48,775 Nielsen Finance LLC bank term loan FRN Ser. C, 4.003s, 2016 806,654 792,941 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 4.003s, 2016 2,414,445 2,389,438 TWCC Holding Corp. bank term loan FRN Ser. B, 5s, 2015 1,942,308 1,951,209 Publishing (3.3%) Cenveo, Inc. bank term loan FRN Ser. C, 4.792s, 2013 1,006,329 1,001,297 Cenveo, Inc. bank term loan FRN Ser. DD, 4.792s, 2013 37,135 36,949 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 940,736 794,922 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.51s, 2014 174,632 62,618 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 2,688,898 964,161 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 1,003,320 359,762 Quad/Graphics, Inc. bank term loan FRN 5 1/2s, 2016 1,496,250 1,463,208 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 156,650 111,809 Supermedia, Inc. bank term loan FRN 11s, 2015 2,593,247 1,660,759 Thomas Learning bank term loan FRN Ser. B, 2.54s, 2014 4,103,907 3,782,262 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 4,264,063 2,698,205 Retail (5.9%) Auto Trader.com, Inc. bank term loan FRN Ser. B, 6s, 2016 2,250,000 2,252,813 Bass Pro Group, LLC bank term loan FRN Ser. B, 5.008s, 2015 1,711,400 1,716,748 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 2.515s, 2013 2,925,489 2,840,650 Dollar General Corp. bank term loan FRN Ser. B1, 3.02s, 2014 2,475,717 2,467,548 Leslie's Poolmart bank term loan FRN 6s, 2017 2,000,000 2,011,250 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 3,268,057 3,149,590 NBTY, Inc. bank term loan FRN Ser. B, 6 3/4s, 2017 560,000 566,296 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 2.294s, 2013 3,115,927 3,037,322 Petco Animal Supplies, Inc. bank term loan FRN 6s, 2017 2,500,000 2,504,375 Toys R Us, Inc. bank term loan FRN Ser. B, 6s, 2016 2,992,500 3,010,135 Technology (7.0%) Avaya, Inc. bank term loan FRN Ser. B1, 3.04s, 2014 3,750,000 3,401,955 Ceridian Corp. bank term loan FRN 3.267s, 2014 1,486,919 1,399,829 Fidelity National Information Services, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,000,000 2,019,642 First Data Corp. bank term loan FRN Ser. B1, 3.003s, 2014 2,775,439 2,497,895 First Data Corp. bank term loan FRN Ser. B3, 3.003s, 2014 1,725,476 1,555,674 Freescale Semiconductor, Inc. bank term loan FRN 4.504s, 2016 3,930,312 3,694,493 Intersil Corp. bank term loan FRN 4 3/4s, 2016 1,995,000 2,003,978 MedAssets, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,000,000 2,008,750 MSCI, Inc. bank term loan FRN 4 3/4s, 2016 1,990,000 1,996,842 Springboard Finance, LLC bank term loan FRN Ser. B, 7s, 2015 1,950,000 1,949,290 SunGard Data Systems, Inc. bank term loan FRN 2.003s, 2014 169,281 164,807 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.91s, 2016 3,509,735 3,470,798 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 1,616,875 1,625,465 Textiles (1.4%) Gymboree Corp. bank term loan FRN 5 1/2s, 2017 2,500,000 2,509,823 Levi Strauss & Co. bank term loan FRN 2.503s, 2014 1,400,000 1,325,334 Phillips-Van Heusen Corp. bank term loan FRN Ser. B, 4 3/4s, 2016 1,892,619 1,913,604 Transportation (0.8%) Swift Transportation Co., Inc. bank term loan FRN 8 1/4s, 2014 3,152,603 3,128,959 Utilities and power (3.3%) Calpine Corp. bank term loan FRN Ser. B, 3.165s, 2014 840,486 834,599 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.754s, 2014 (United Kingdom) 1,982,149 1,525,512 Genon Energy bank term loan FRN Ser. B, 6s, 2017 3,000,000 2,998,125 Mirant North America, LLC bank term loan FRN 2.005s, 2013 1,676,203 1,663,282 NRG Energy, Inc. bank term loan FRN 3.539s, 2015 1,172,615 1,160,470 NRG Energy, Inc. bank term loan FRN 2.039s, 2013 294,748 292,853 NRG Energy, Inc. bank term loan FRN 1.789s, 2013 449 444 NRG Energy, Inc. bank term loan FRN Ser. B, 3.539s, 2015 1,399,034 1,397,784 Reliant Energy, Inc. bank term loan FRN 0.254s, 2014 1,000,000 991,875 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.754s, 2014 2,862,993 2,211,012 Total senior loans (cost $345,172,422) CORPORATE BONDS AND NOTES (10.1%)(a) Principal amount Value Basic materials (1.6%) Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 $885,000 $911,550 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 1,000,000 1,277,510 Lyondell Chemical Co. sr. notes 11s, 2018 $996,963 1,109,121 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 500,000 539,375 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 1,500,000 1,541,250 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 999,000 1,083,915 Capital goods (1.1%) Berry Plastics Corp. company guaranty sr. notes FRN 5.039s, 2015 3,000,000 2,865,000 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 740,000 695,600 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.662s, 2014 1,000,000 932,500 Communication services (1.3%) iPCS, Inc. company guaranty sr. notes FRN 2.412s, 2013 1,440,000 1,375,200 Level 3 Financing, Inc. 144A company guaranty FRN 4.344s, 2015 1,000,000 840,000 Nextel Communications, Inc. sr. notes Ser. E, 6 7/8s, 2013 1,750,000 1,736,875 Windstream Corp. company guaranty 8 1/8s, 2013 1,000,000 1,092,500 Consumer cyclicals (2.0%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,000,000 960,000 Aramark Corp. company guaranty sr. unsec. notes FRN 3.787s, 2015 500,000 473,750 DISH DBS Corp. company guaranty 7s, 2013 1,000,000 1,065,000 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 500,000 619,385 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.121s, 2014 1,045,000 1,029,325 Host Hotels & Resorts LP sr. notes 7 1/8s, 2013 (R) 345,000 348,450 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.35s, 2012 1,000,000 1,027,500 Nortek, Inc. company guaranty sr. notes 11s, 2013 1,506,666 1,585,766 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.792s, 2014 1,090,000 970,100 Consumer staples (0.3%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 2.786s, 2014 1,000,000 930,000 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.297s, 2012 500,000 365,000 Energy (1.6%) Forest Oil Corp. company guaranty 8 1/2s, 2014 350,000 379,750 Forest Oil Corp. sr. notes 8s, 2011 650,000 679,250 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 1,000,000 1,007,500 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 1,595,000 1,587,025 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,127,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.915s, 2014 1,425,000 1,283,996 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 520,000 Financials (0.9%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 1,000,000 895,034 American General Finance Corp. sr. unsec. notes FRN Ser. MTN, 0.542s, 2011 1,000,000 932,734 CIT Group, Inc. sr. bonds 7s, 2013 1,000,000 1,001,250 SLM Corp. sr. unsec. unsub. notes FRN 0.588s, 2014 500,000 444,676 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 190,000 162,450 Health care (0.9%) CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 500,000 523,125 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2013 (Ireland) 1,000,000 1,020,000 HCA, Inc. sr. sec. notes 9 1/8s, 2014 834,000 869,445 HCA, Inc. sr. unsec. notes 6 3/4s, 2013 90,000 92,025 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,000,000 1,017,500 Technology (0.4%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.039s, 2013 (Netherlands) 1,500,000 1,417,500 Total corporate bonds and notes (cost $40,060,241) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 $1,000,000 $985,000 Total convertible bonds and notes (cost $964,201) SHORT-TERM INVESTMENTS (9.3%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.24%, July 28, 2011 $10,000 $9,983 Putnam Money Market Liquidity Fund 0.19% (e) 36,793,256 36,793,256 Total short-term investments (cost $36,803,240) TOTAL INVESTMENTS Total investments (cost $423,000,104) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $3,344,874) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 12/15/10 $1,298,620 $1,384,672 $86,052 UBS AG Canadian Dollar Sell 12/15/10 1,929,868 1,960,202 30,334 Total Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRN Floating Rate Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $397,579,507. (b) The aggregate identified cost on a tax basis is $423,644,560, resulting in gross unrealized appreciation and depreciation of $10,879,062 and $9,230,800, respectively, or net unrealized appreciation of $1,648,262. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $35,304 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $186,387,589 and $167,260,454, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,081,104 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,000,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $ $985,000 $ Corporate bonds and notes 40,335,432 Senior loans 347,169,151 Short-term investments 36,793,256 9,983 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $116,386 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $116,386 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (95.2%)(a) Shares Value Advertising and marketing services (0.7%) Stroer Out-of-Home Media AG (Germany) (NON) $86,533 Airlines (1.4%) easyJet PLC (United Kingdom) (NON) Qantas Airways, Ltd. (Australia) (NON) Automotive (9.4%) Bayerische Motoren Werke (BMW) AG (Germany) Dongfeng Motor Group Co., Ltd. (China) Fiat SpA (Italy) General Motors Co. (NON) Nissan Motor Co., Ltd. (Japan) Porsche Automobil Holding SE (Preference) (Germany) Toyota Motor Corp. (Japan) Beverage (10.3%) Anheuser-Busch InBev NV (Belgium) Britvic PLC (United Kingdom) Carlsberg A/S Class B (Denmark) Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. PepsiCo, Inc. Broadcasting (0.7%) Gestevision Telecinco SA (Spain) (S) Building materials (1.2%) Owens Corning, Inc. (NON) Cable television (1.9%) DIRECTV Class A (NON) Kabel Deutschland Holding AG (Germany) (NON) Commercial and consumer services (3.2%) Compass Group PLC (United Kingdom) Edenred (France) (NON) Priceline.com, Inc. (NON) Conglomerates (%) Vivendi (France) 14 Consumer (1.8%) Christian Dior SA (France) Pandora A/S (Denmark) (NON) Consumer goods (10.3%) Colgate-Palmolive Co. Henkel AG & Co. KGaA (Germany) hhgregg, Inc. (NON) (S) Newell Rubbermaid, Inc. Procter & Gamble Co. (The) Reckitt Benckiser Group PLC (United Kingdom) Consumer services (1.6%) Hertz Global Holdings, Inc. (NON) Rakuten, Inc. (Japan) 80 Food (6.7%) BRF - Brasil Foods SA (Brazil) Kerry Group PLC Class A (Ireland) Nestle SA (Switzerland) Suedzucker AG (Germany) Toyo Suisan Kaisha, Ltd. (Japan) Homebuilding (0.7%) Daito Trust Construction Co., Ltd. (Japan) Investment banking/Brokerage (0.8%) Asia Entertainment & Resources, Ltd. (Hong Kong) (NON) Lodging/Tourism (1.9%) TUI Travel PLC (United Kingdom) Wyndham Worldwide Corp. Media (3.8%) Time Warner, Inc. Viacom, Inc. Class B WPP PLC (Ireland) Pharmaceuticals (0.6%) Hypermarcas SA (Brazil) (NON) Publishing (3.4%) Pearson PLC (United Kingdom) R. R. Donnelley & Sons Co. Schibsted ASA (Norway) United Business Media, Ltd. PLC (Ireland) Restaurants (2.9%) Domino's Pizza, Inc. (NON) McDonald's Corp. Whitbread PLC (United Kingdom) Retail (19.5%) Amazon.com, Inc. (NON) Bed Bath & Beyond, Inc. (NON) Costco Wholesale Corp. Dick's Sporting Goods, Inc. (NON) Grupo Comercial Chedraui SA de CV (Mexico) (NON) Kingfisher PLC (United Kingdom) Lowe's Cos., Inc. Macy's, Inc. Metro AG (Germany) O'Reilly Automotive, Inc. (NON) Office Depot, Inc. (NON) PPR SA (France) Staples, Inc. Target Corp. Urban Outfitters, Inc. (NON) Wal-Mart Stores, Inc. Schools (2.5%) Ambow Education Holding, Ltd. ADR (China) (NON) (S) Apollo Group, Inc. Class A (NON) Career Education Corp. (NON) Textiles (1.3%) Hanesbrands, Inc. (NON) Tobacco (6.6%) British American Tobacco (BAT) PLC (United Kingdom) Imperial Tobacco Group PLC (United Kingdom) Japan Tobacco, Inc. (Japan) 48 Lorillard, Inc. Philip Morris International, Inc. Toys (0.6%) Nintendo Co., Ltd. (Japan) Trucks and parts (1.4%) Aisin Seiki Co., Ltd. (Japan) Total common stocks (cost $10,226,426) $12,024,439 SHORT-TERM INVESTMENTS (5.8%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 227,975 $227,975 Putnam Money Market Liquidity Fund 0.19% (e) 500,520 500,520 Total short-term investments (cost $728,495) TOTAL INVESTMENTS Total investments (cost $10,954,921) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $4,570,945) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/15/10 $60,402 $61,967 $(1,565) British Pound Sell 12/15/10 145,731 149,830 4,099 Euro Sell 12/15/10 7,935 8,459 524 Barclays Bank PLC British Pound Sell 12/15/10 213,770 219,879 6,109 Euro Buy 12/15/10 61,529 65,607 (4,078) Hong Kong Dollar Buy 12/15/10 51,287 51,381 (94) Japanese Yen Buy 12/15/10 142,821 148,029 (5,208) Singapore Dollar Buy 12/15/10 28,873 29,505 (632) Citibank, N.A. British Pound Sell 12/15/10 61,811 63,570 1,759 Danish Krone Sell 12/15/10 181,436 194,314 12,878 Euro Buy 12/15/10 57,106 60,886 (3,780) Hong Kong Dollar Sell 12/15/10 36,411 36,473 62 Swiss Franc Buy 12/15/10 80,856 83,607 (2,751) Credit Suisse AG Australian Dollar Buy 12/15/10 101,724 104,392 (2,668) British Pound Sell 12/15/10 97,310 100,048 2,738 Euro Sell 12/15/10 31,090 33,153 2,063 Japanese Yen Sell 12/15/10 114,190 118,339 4,149 Norwegian Krone Sell 12/15/10 27,657 29,342 1,685 Deutsche Bank AG British Pound Sell 12/15/10 128,605 132,261 3,656 Euro Sell 12/15/10 236,361 251,949 15,588 Swedish Krona Buy 12/15/10 75,171 79,406 (4,235) Swiss Franc Buy 12/15/10 28,016 28,752 (736) Goldman Sachs International British Pound Buy 12/15/10 121,443 124,889 (3,446) Euro Buy 12/15/10 14,569 15,531 (962) Japanese Yen Sell 12/15/10 96,726 100,239 3,513 Norwegian Krone Sell 12/15/10 86,647 91,831 5,184 HSBC Bank USA, National Association Australian Dollar Buy 12/15/10 42,857 44,774 (1,917) British Pound Buy 12/15/10 22,420 23,059 (639) Euro Buy 12/15/10 74,668 79,617 (4,949) Hong Kong Dollar Buy 12/15/10 62,853 62,957 (104) Singapore Dollar Buy 12/15/10 10,307 10,543 (236) Swiss Franc Buy 12/15/10 30,907 31,714 (807) JPMorgan Chase Bank, N.A. Australian Dollar Sell 12/15/10 81,878 84,022 2,144 British Pound Sell 12/15/10 15,725 16,178 453 Canadian Dollar Buy 12/15/10 50,001 50,511 (510) Euro Sell 12/15/10 366,444 390,619 24,175 Hong Kong Dollar Sell 12/15/10 42,438 42,513 75 Japanese Yen Buy 12/15/10 21,736 22,530 (794) Singapore Dollar Buy 12/15/10 39,407 40,259 (852) Swedish Krona Buy 12/15/10 48,030 50,754 (2,724) Swiss Franc Buy 12/15/10 19,741 19,783 (42) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/15/10 35,186 36,105 (919) British Pound Sell 12/15/10 98,867 101,746 2,879 Canadian Dollar Sell 12/15/10 10,916 11,032 116 Euro Sell 12/15/10 14,439 15,102 663 Japanese Yen Buy 12/15/10 68,408 69,346 (938) Swiss Franc Buy 12/15/10 35,094 36,021 (927) State Street Bank and Trust Co. Canadian Dollar Buy 12/15/10 63,647 64,303 (656) Euro Sell 12/15/10 33,692 35,916 2,224 UBS AG Australian Dollar Buy 12/15/10 15,148 15,549 (401) British Pound Buy 12/15/10 149,935 154,463 (4,528) Euro Buy 12/15/10 23,415 24,963 (1,548) Westpac Banking Corp. Australian Dollar Buy 12/15/10 26,749 27,401 (652) British Pound Buy 12/15/10 83,609 85,973 (2,364) Canadian Dollar Buy 12/15/10 66,668 67,407 (739) Euro Buy 12/15/10 121,888 129,918 (8,030) Japanese Yen Buy 12/15/10 331,369 342,228 (10,859) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $12,632,193. (b) The aggregate identified cost on a tax basis is $10,960,909, resulting in gross unrealized appreciation and depreciation of $2,086,743 and $294,718, respectively, or net unrealized appreciation of $1,792,025. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $215,442. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $227,975 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $43 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,761,288 and $1,938,301, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $42,723 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 50.7% United Kingdom 10.0 Japan 9.2 Germany 7.9 Ireland 3.8 Switzerland 3.7 France 3.6 Belgium 1.7 Italy 1.6 Denmark 1.6 China 1.3 Brazil 1.1 Norway 0.9 Hong Kong 0.8 Australia 0.7 Spain 0.7 Mexico 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $41,676 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $ $175,195 $ Communication services 237,586 Conglomerates 342 Consumer cyclicals 5,094,095 732,139 Consumer staples 5,140,285 287,383 Financials 102,830 Health care 79,129 Transportation 89,295 86,160 Total common stocks Short-term investments 500,520 227,975 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $20,446 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $96,736 $76,290 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (97.3%)(a) Shares Value Coal (0.8%) CONSOL Energy, Inc. 2,000 $83,920 Electronics (0.1%) Elster Group SE ADR (Germany) (NON) 1,000 15,830 Energy (oil field) (16.9%) Cameron International Corp. (NON) 3,000 144,330 Global Geophysical Services, Inc. (NON) 6,238 57,702 Helix Energy Solutions Group, Inc. (NON) 3,500 49,105 National Oilwell Varco, Inc. 4,000 245,160 Petroleum Geo-Services ASA (Norway) (NON) 10,841 131,830 Saipem SpA (Italy) 1,930 80,494 Schlumberger, Ltd. 8,350 645,788 TGS Nopec Geophysical Co. ASA (Norway) 3,428 58,714 Weatherford International, Ltd. (Switzerland) (NON) 10,500 214,305 Wood Group (John) PLC (United Kingdom) 21,388 155,460 Energy (other) (0.6%) First Solar, Inc. (NON) 500 61,425 Engineering and construction (0.5%) Fluor Corp. 900 52,047 Natural gas utilities (0.4%) Enterprise Products Partners LP 1,000 42,080 Oil and gas (78.0%) Anadarko Petroleum Corp. 1,045 67,047 Apache Corp. 3,800 409,032 BG Group PLC (United Kingdom) 25,135 454,584 BP PLC (United Kingdom) 74,193 492,083 Cairn Energy PLC (United Kingdom) (NON) 39,968 240,535 Chevron Corp. 9,497 768,972 Cimarex Energy Co. 1,700 136,918 Devon Energy Corp. 2,600 183,482 El Paso Pipeline Partners, LP (Units) 1,300 43,056 Exxon Mobil Corp. 17,498 1,217,160 Gazprom OAO (Russia) 7,149 39,112 Hess Corp. 4,000 280,200 Lukoil OAO ADR (Russia) 500 27,405 Nexen, Inc. (Canada) 14,325 299,852 Occidental Petroleum Corp. 5,729 505,126 Oil States International, Inc. (NON) 800 47,464 Petrohawk Energy Corp. (NON) 8,694 155,014 Petroleo Brasileiro SA ADR (Brazil) 4,531 146,986 Petroleo Brasileiro SA ADR (Preference) (Brazil) 3,600 105,408 QEP Resources, Inc. 2,400 84,312 Rosetta Resources, Inc. (NON) 1,100 39,402 Royal Dutch Shell PLC Class A (United Kingdom) 19,448 586,269 Royal Dutch Shell PLC Class B (United Kingdom) 12,605 374,488 Santos, Ltd. (Australia) 7,589 90,580 Southwestern Energy Co. (NON) 4,400 159,280 Statoil ASA (Norway) 1,525 30,276 Technip SA (France) 3,610 280,930 Total SA (France) 13,352 648,147 Tullow Oil PLC (United Kingdom) 13,987 249,807 Warren Resources, Inc. (NON) 10,989 48,681 Total common stocks (cost $9,266,530) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 287 $17,404 Total convertible preferred stocks (cost $14,350) SHORT-TERM INVESTMENTS (2.7%)(a) Shares Value Putnam Money Market Liquidity Fund 0.19% (e) 285,039 $285,039 Total short-term investments (cost $285,039) TOTAL INVESTMENTS Total investments (cost $9,565,919)(b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $3,534,322) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America Australian Dollar Sell 12/15/10 $23,681 $24,295 $614 British Pound Sell 12/15/10 222,645 228,907 6,262 Canadian Dollar Buy 12/15/10 248,446 250,967 (2,521) Euro Sell 12/15/10 29,659 31,616 1,957 Barclays Bank PLC British Pound Sell 12/15/10 212,213 218,278 6,065 Citibank, N.A. Australian Dollar Buy 12/15/10 25,695 26,364 (669) British Pound Buy 12/15/10 107,897 110,968 (3,071) Canadian Dollar Buy 12/15/10 65,888 66,588 (700) Euro Sell 12/15/10 5,984 6,380 396 Swiss Franc Buy 12/15/10 92,123 93,941 (1,818) Credit Suisse AG Australian Dollar Buy 12/15/10 24,640 25,286 (646) British Pound Sell 12/15/10 339,728 349,288 9,560 Canadian Dollar Buy 12/15/10 177,977 180,839 (2,862) Euro Buy 12/15/10 77,790 82,952 (5,162) Japanese Yen Buy 12/15/10 98,506 102,086 (3,580) Norwegian Krone Sell 12/15/10 83,537 88,624 5,087 Deutsche Bank AG Australian Dollar Buy 12/15/10 46,404 47,506 (1,102) Euro Buy 12/15/10 11,317 12,064 (747) Goldman Sachs International Australian Dollar Buy 12/15/10 19,079 19,586 (507) British Pound Buy 12/15/10 53,559 55,079 (1,520) Euro Buy 12/15/10 215,938 230,196 (14,258) Japanese Yen Buy 12/15/10 16,757 17,366 (609) Norwegian Krone Buy 12/15/10 2,305 2,443 (138) HSBC Bank USA, National Association British Pound Sell 12/15/10 35,810 36,830 1,020 Norwegian Krone Buy 12/15/10 3,900 4,133 (233) JPMorgan Chase Bank, N.A. British Pound Sell 12/15/10 44,685 45,749 1,064 Canadian Dollar Buy 12/15/10 274,568 277,369 (2,801) Euro Sell 12/15/10 73,237 78,068 4,831 Japanese Yen Buy 12/15/10 25,417 26,346 (929) Royal Bank of Scotland PLC (The) Australian Dollar Sell 12/15/10 9,683 9,936 253 British Pound Sell 12/15/10 153,983 158,467 4,484 Canadian Dollar Buy 12/15/10 81,678 82,543 (865) Euro Sell 12/15/10 127,221 135,622 8,401 State Street Bank and Trust Co. Canadian Dollar Buy 12/15/10 141,426 142,886 (1,460) UBS AG Australian Dollar Buy 12/15/10 7,287 7,479 (192) British Pound Sell 12/15/10 63,991 65,813 1,822 Canadian Dollar Sell 12/15/10 18,032 18,229 197 Euro Buy 12/15/10 7,415 7,757 (342) Westpac Banking Corp. Australian Dollar Buy 12/15/10 44,582 45,668 (1,086) British Pound Buy 12/15/10 19,929 20,493 (564) Canadian Dollar Buy 12/15/10 69,690 70,462 (772) Euro Buy 12/15/10 27,057 28,853 (1,796) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through Novebmer 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $10,529,712. (b) The aggregate identified cost on a tax basis is $9,608,648, resulting in gross unrealized appreciation and depreciation of $1,188,948 and $245,355, respectively, or net unrealized appreciation of $943,593. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $51 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $537,081 and $606,339, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $29,324 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 55.2 % United Kingdom 24.2 France 8.8 Canada 2.8 Brazil 2.4 Norway 2.1 Switzerland 2.0 Australia 0.9 Italy 0.8 Russia 0.6 Germany 0.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge currency exposure. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $2,600,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $30,421 on derivative contracts subject to the Master Agreements. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $52,047 $ $ Energy 10,049,261 90,580 Technology 15,830 Utilities and power 42,080 Total common stocks Convertible preferred stocks 17,404 Short-term investments 285,039 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $1,063 $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $52,013 $50,950 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (92.6%)(a) Shares Value Banking (54.1%) Australia & New Zealand Banking Group, Ltd. (Australia) 5,243 $113,844 Banco Bradesco SA (Preference) (Brazil) 3,200 62,663 Banco Santander Central Hispano SA (Spain) 16,155 153,417 Bank of America Corp. 14,100 154,395 Bank of New York Mellon Corp. (The) 2,285 61,672 Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk PT (Indonesia) (NON) 275,000 44,134 Barclays PLC (United Kingdom) 26,322 104,986 BNP Paribas SA (France) 1,910 113,303 BOC Hong Kong Holdings, Ltd. (Hong Kong) 24,000 82,314 Bond Street Holdings, LLC 144A Class A (F)(NON) 4,189 85,875 China Construction Bank Corp. (China) 77,000 69,243 Citigroup, Inc. (NON) 45,300 190,260 Danske Bank A/S (Denmark) (NON) 3,144 78,148 DBS Group Holdings, Ltd. (Singapore) 9,085 96,296 DnB NOR ASA (Norway) 6,788 83,201 Fifth Third Bancorp 2,300 27,485 HSBC Holdings PLC (London Exchange) (United Kingdom) 24,773 250,076 Industrial & Commercial Bank of China (Rights) (China) (F)(NON) 4,050 1,330 Industrial & Commercial Bank of China (China) 73,000 56,646 JPMorgan Chase & Co. 1,947 72,779 KeyCorp 2,700 20,331 Lloyds Banking Group PLC (United Kingdom) (NON) 83,238 78,297 Marshall & Ilsley Corp. 4,100 19,639 Mitsubishi UFJ Financial Group, Inc. (Japan) 17,900 84,765 Mizuho Financial Group, Inc. (Japan) 56,000 88,315 National Australia Bank, Ltd. (Australia) 5,109 114,758 National Bank of Canada (Canada) 974 64,421 PNC Financial Services Group, Inc. 550 29,618 Royal Bank of Canada (Canada) 3,281 175,775 Royal Bank of Scotland Group PLC (United Kingdom) (NON) 80,285 46,992 Sberbank OJSC (Russia) (NON) 22,764 72,503 Societe Generale (France) 1,319 61,266 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,700 113,666 Suncorp-Metway, Ltd. (Australia) 7,648 66,196 SunTrust Banks, Inc. 1,732 40,460 Toronto-Dominion Bank (Canada) 1,895 137,992 Turkiye Garanti Bankasi AS (Turkey) 5,555 30,807 U.S. Bancorp 2,212 52,601 UniCredito Italiano SpA (Italy) 19,682 38,176 Wells Fargo & Co. 6,991 190,225 Commercial and consumer services (0.7%) Mastercard, Inc. Class A 100 23,703 Savills PLC (United Kingdom) 4,014 21,307 Consumer finance (0.9%) Discover Financial Services 2,999 54,822 Financial (2.5%) Assurant, Inc. 700 24,689 CME Group, Inc. 182 52,427 ORIX Corp. (Japan) 600 51,302 Warsaw Stock Exchange (Poland) (NON) 1,927 31,442 Homebuilding (0.5%) Persimmon PLC (United Kingdom) (NON) 5,747 30,300 Insurance (20.2%) Aflac, Inc. 1,588 81,782 AIA Group, Ltd. (Hong Kong) (NON) 10,600 30,646 Allianz SE (Germany) 1,003 110,257 Allstate Corp. (The) 2,400 69,864 Assured Guaranty, Ltd. (Bermuda) 3,381 57,511 Aviva PLC (United Kingdom) 9,535 52,647 AXA SA (France) 4,287 61,681 Berkshire Hathaway, Inc. Class B (NON) 800 63,744 Dai-ichi Mutual Life Insurance Co. Ltd. (The) (Japan) 20 28,689 Hartford Financial Services Group, Inc. (The) 3,017 67,158 ING Groep NV (Netherlands) (NON) 9,642 85,319 Insurance Australia Group, Ltd. (Australia) 12,263 44,152 Intact Financial Corp. (Canada) 1,054 50,301 MetLife, Inc. 2,300 87,745 Ping An Insurance (Group) Co. of China, Ltd. (China) 6,500 74,709 Progressive Corp. (The) 2,900 58,986 Prudential Financial, Inc. 1,437 72,827 Prudential PLC (United Kingdom) 9,768 86,391 Tokio Marine Holdings, Inc. (Japan) 1,500 42,371 XL Group PLC 2,872 56,464 Investment banking/Brokerage (6.8%) BGP Holdings PLC (Malta) (F) 82,319 107 BlackRock, Inc. 162 26,406 Credit Suisse Group (Switzerland) 1,654 61,066 Franklin Resources, Inc. 302 34,455 Goldman Sachs Group, Inc. (The) 687 107,269 Invesco, Ltd. 2,217 48,198 Macquarie Group, Ltd. (Australia) 766 26,076 Morgan Stanley 1,316 32,189 Schroders PLC (United Kingdom) 2,382 59,196 UBS AG (Switzerland) (NON) 2,403 36,000 Real estate (6.9%) CFS Retail Property Trust (Australia) (R) 23,741 40,782 Digital Realty Trust, Inc. (R) 375 19,695 Equity Residential Trust (R) 700 34,986 Extra Space Storage, Inc. (R) 1,000 16,020 HCP, Inc. (R) 819 26,970 Japan Retail Fund Investment Corp. (Japan) (R) 35 56,375 Link REIT (The) (Hong Kong) (R) 14,749 46,186 Mitsui Fudosan Co., Ltd. (Japan) 3,000 53,168 ProLogis (R) 2,600 33,826 Simon Property Group, Inc. (R) 609 59,987 Wharf (Holdings), Ltd. (Hong Kong) 7,000 46,899 Total common stocks (cost $5,273,386) WARRANTS (2.2%)(a)(NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) USD 10/28/18 42.42 11,009 $139,044 Total warrants (cost $118,347) SHORT-TERM INVESTMENTS (4.1%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.19% (e) 258,349 $258,349 Total short-term investments (cost $258,349) TOTAL INVESTMENTS Total investments (cost $5,650,082)(b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $2,274,187) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 12/15/10 $67,105 $69,023 $1,918 Euro Sell 12/15/10 74,017 78,922 4,905 Hong Kong Dollar Sell 12/15/10 34,247 34,310 63 Japanese Yen Buy 12/15/10 72,325 74,962 (2,637) Swedish Krona Buy 12/15/10 39,088 41,284 (2,196) Swiss Franc Buy 12/15/10 33,699 34,551 (852) Citibank, N.A. British Pound Buy 12/15/10 115,838 119,134 (3,296) Canadian Dollar Buy 12/15/10 11,696 11,820 (124) Danish Krone Sell 12/15/10 61,986 66,837 4,851 Euro Buy 12/15/10 911 971 (60) Hong Kong Dollar Sell 12/15/10 95,039 95,208 169 Singapore Dollar Buy 12/15/10 27,964 28,582 (618) Swiss Franc Sell 12/15/10 28,714 29,446 732 Credit Suisse AG Australian Dollar Buy 12/15/10 27,421 28,140 (719) British Pound Sell 12/15/10 32,852 33,776 924 Canadian Dollar Buy 12/15/10 43,666 44,397 (731) Euro Buy 12/15/10 41,106 43,834 (2,728) Japanese Yen Buy 12/15/10 36,332 37,652 (1,320) Norwegian Krone Sell 12/15/10 35,893 38,079 2,186 Swiss Franc Buy 12/15/10 23,130 23,749 (619) Deutsche Bank AG Australian Dollar Buy 12/15/10 26,845 27,483 (638) Euro Buy 12/15/10 37,074 39,519 (2,445) Swedish Krona Buy 12/15/10 20,234 21,374 (1,140) Goldman Sachs International British Pound Sell 12/15/10 31,295 32,183 888 Euro Sell 12/15/10 75,578 80,568 4,990 Japanese Yen Sell 12/15/10 6,241 6,467 226 Norwegian Krone Sell 12/15/10 17,826 18,892 1,066 Swedish Krona Buy 12/15/10 16,746 17,690 (944) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/15/10 33,557 34,433 (876) British Pound Buy 12/15/10 72,866 74,988 (2,122) Canadian Dollar Buy 12/15/10 17,349 17,533 (184) Euro Buy 12/15/10 145,433 155,124 (9,691) Israeli Shekel Buy 12/15/10 5,218 5,309 (91) Japanese Yen Sell 12/15/10 36,610 37,943 1,333 Swiss Franc Buy 12/15/10 92,023 94,453 (2,430) State Street Bank and Trust Co. Canadian Dollar Buy 12/15/10 57,896 58,494 (598) Euro Sell 12/15/10 14,049 14,977 928 Israeli Shekel Buy 12/15/10 5,246 5,348 (102) Swedish Krona Buy 12/15/10 40,312 42,573 (2,261) UBS AG Australian Dollar Buy 12/15/10 8,054 8,267 (213) British Pound Sell 12/15/10 122,377 125,861 3,484 Canadian Dollar Sell 12/15/10 52,145 52,715 570 Euro Buy 12/15/10 154,539 164,758 (10,219) Israeli Shekel Buy 12/15/10 5,246 5,334 (88) Norwegian Krone Sell 12/15/10 15,086 15,988 902 Swiss Franc Buy 12/15/10 22,732 23,324 (592) Westpac Banking Corp. Australian Dollar Buy 12/15/10 21,860 22,392 (532) British Pound Sell 12/15/10 1,868 1,921 53 Canadian Dollar Buy 12/15/10 53,802 54,399 (597) Euro Buy 12/15/10 48,651 51,856 (3,205) Japanese Yen Sell 12/15/10 26,384 27,344 960 Total Key to holding's abbreviations OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through Novemver 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $6,335,874. (b) The aggregate identified cost on a tax basis is $5,687,269, resulting in gross unrealized appreciation and depreciation of $850,535 and $272,449, respectively, or net unrealized appreciation of $578,086. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $51 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $301,921 and $167,415, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $32,717 to cover certain derivatives contracts. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 39.9% United Kingdom 11.7 Japan 8.3 Canada 6.8 Australia 6.5 France 3.8 Hong Kong 3.3 China 3.2 Spain 2.4 Germany 1.8 Switzerland 1.5 Singapore 1.5 Netherlands 1.3 Norway 1.4 Denmark 1.2 Russia 1.2 Brazil 1.0 Bermuda 0.9 Indoneisa 0.7 Italy 0.6 Poland 0.5 Turkey 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $32,801on derivative contracts subject to the Master Agreements. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $75,310 $ $ Financial 4,233,808 1,471,532 87,312 Total common stocks Warrants 139,044 Short-term investments 258,349 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(23,720) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (93.9%)(a) Shares Value Aerospace and defense (18.5%) Empresa Brasileira de Aeronautica SA (Embraer) ADR (Brazil) 5,900 $171,808 Goodrich Corp. 800 68,616 L-3 Communications Holdings, Inc. 3,900 274,287 MTU Aero Engines Holding AG (Germany) 1,557 90,945 Northrop Grumman Corp. 4,000 246,720 Precision Castparts Corp. 3,400 469,438 Raytheon Co. 1,555 71,919 United Technologies Corp. 2,867 215,799 Airlines (4.0%) Deutsche Lufthansa AG (Germany) (NON) 6,319 134,773 easyJet PLC (United Kingdom) (NON) 8,093 53,922 Qantas Airways, Ltd. (Australia) (NON) 30,086 75,825 US Airways Group, Inc. (NON) 7,400 82,584 Automotive (2.4%) Fiat SpA (Italy) 9,422 156,278 General Motors Co. (NON) 1,355 46,341 Commercial and consumer services (1.5%) Experian Group, Ltd. (Ireland) 7,065 80,802 Sthree PLC (United Kingdom) 10,238 45,752 Communications equipment (2.1%) Harris Corp. 4,100 181,384 Conglomerates (19.2%) General Electric Co. 46,199 731,330 Mitsubishi Corp. (Japan) 2,500 63,261 Mitsui & Co., Ltd. (Japan) 8,200 128,167 Siemens AG (Germany) 3,885 426,001 Textron, Inc. 1,600 35,776 Tyco International, Ltd. 7,400 280,386 Construction (0.7%) China National Materials Co., Ltd. (China) 67,000 64,655 Consumer services (0.6%) Avis Budget Group, Inc. (NON) 3,800 50,502 Electrical equipment (7.8%) Daikin Industries, Ltd. (Japan) 1,200 43,123 Emerson Electric Co. 1,400 77,098 Mitsubishi Electric Corp. (Japan) 19,000 188,358 Prysmian SpA (Italy) 2,995 47,728 Rexel SA (France) (NON) 3,509 66,510 Schneider Electric SA (France) 1,538 216,385 WESCO International, Inc. (NON) 900 42,948 Electronics (1.3%) Hollysys Automation Technologies, Ltd. (China) (NON) 2,000 27,220 Sensata Technologies Holding NV (Netherlands) (NON) 3,170 88,126 Energy (other) (0.9%) China WindPower Group, Ltd. (China) (NON) 280,000 28,509 First Solar, Inc. (NON) 400 49,140 Engineering and construction (2.4%) Daelim Industrial Co., Ltd. (South Korea) 775 72,413 Fluor Corp. 1,500 86,745 Shaw Group, Inc. (NON) 1,500 48,075 Industrial (1.5%) China Ming Yang Wind Power Group, Ltd. ADS (China) (NON) 12,194 132,549 Machinery (8.0%) Alstom SA (France) 1,146 47,312 Babcock & Wilcox Co. (NON) 1,350 32,792 Cummins, Inc. 800 77,696 Hitachi Construction Machinery Co., Ltd. (Japan) 3,000 68,451 Lonking Holdings, Ltd. (China) 136,000 88,994 Parker Hannifin Corp. 3,050 244,702 Sumitomo Heavy Industries, Ltd. (Japan) 22,000 135,231 Manufacturing (13.3%) Cooper Industries PLC Class A 4,400 239,800 Dover Corp. 900 49,329 Eaton Corp. 900 86,760 Flowserve Corp. 400 42,184 Illinois Tool Works, Inc. 5,900 281,017 Ingersoll-Rand PLC 9,000 369,000 Smiths Group PLC (United Kingdom) 4,890 86,650 Xinjiang Goldwind Science & Technology Co., Ltd. (China) (NON) 1,400 3,317 Metals (0.7%) Vallourec SA (France) 594 56,541 Railroads (3.6%) Canadian National Railway Co. (Canada) 1,236 79,026 CSX Corp. 2,800 170,268 Kansas City Southern (NON) 1,400 66,276 Shipping (0.7%) D/S Norden (Denmark) 868 27,424 FedEx Corp. 400 36,448 Software (0.4%) Mantech International Corp. Class A (NON) 900 35,928 Technology services (0.6%) Iron Mountain, Inc. 1,400 31,094 SAIC, Inc. (NON) 1,500 22,980 Transportation services (2.3%) Deutsche Post AG (Germany) 7,914 127,096 TNT NV (Netherlands) 3,082 73,712 Trucks and parts (1.4%) Aisin Seiki Co., Ltd. (Japan) 3,700 120,040 Total common stocks (cost $7,203,855) PURCHASED OPTIONS OUTSTANDING (%)(a) Expiration date/ Contract strike price amount Value General Electric Co. (Call) Dec-10/$18.00 51,432 $1,118 Total purchased options outstanding (cost $16,923) SHORT-TERM INVESTMENTS (6.3%)(a) Shares Value Putnam Money Market Liquidity Fund 0.19% (e) 544,173 $544,173 Total short-term investments (cost $544,173) TOTAL INVESTMENTS Total investments (cost $7,764,951) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $3,859,255) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 12/15/10 $5,561 $5,701 $140 British Pound Sell 12/15/10 17,282 17,768 486 Canadian Dollar Buy 12/15/10 2,827 2,855 (28) Euro Sell 12/15/10 61,269 65,312 4,043 Norwegian Krone Buy 12/15/10 5,770 6,111 (341) Swedish Krona Buy 12/15/10 152,919 159,937 (7,018) Swiss Franc Buy 12/15/10 36,390 37,251 (861) Barclays Bank PLC British Pound Buy 12/15/10 1,401 1,441 (40) Canadian Dollar Buy 12/15/10 18,714 18,916 (202) Hong Kong Dollar Buy 12/15/10 109,954 110,155 (201) Japanese Yen Buy 12/15/10 213,125 220,897 (7,772) Swedish Krona Buy 12/15/10 10,366 10,949 (583) Citibank, N.A. British Pound Sell 12/15/10 132,030 135,788 3,758 Canadian Dollar Sell 12/15/10 18,519 18,716 197 Danish Krone Buy 12/15/10 54,183 58,219 (4,036) Euro Buy 12/15/10 1,821 1,942 (121) Hong Kong Dollar Sell 12/15/10 87,917 88,066 149 Singapore Dollar Sell 12/15/10 37,361 38,187 826 Swedish Krona Buy 12/15/10 6,365 6,724 (359) Swiss Franc Buy 12/15/10 75,273 77,506 (2,233) Credit Suisse AG British Pound Buy 12/15/10 71,620 73,635 (2,015) Canadian Dollar Buy 12/15/10 81,776 82,641 (865) Euro Buy 12/15/10 34,862 37,176 (2,314) Japanese Yen Buy 12/15/10 60,521 62,721 (2,200) Norwegian Krone Buy 12/15/10 12,217 12,961 (744) Swedish Krona Buy 12/15/10 16,703 17,671 (968) Deutsche Bank AG Euro Buy 12/15/10 17,951 19,135 (1,184) Swedish Krona Buy 12/15/10 97,385 102,871 (5,486) Swiss Franc Buy 12/15/10 40,677 41,747 (1,070) Goldman Sachs International Australian Dollar Buy 12/15/10 41,131 42,223 (1,092) British Pound Buy 12/15/10 22,732 23,377 (645) Canadian Dollar Sell 12/15/10 34,991 35,373 382 Euro Buy 12/15/10 28,878 30,785 (1,907) Japanese Yen Buy 12/15/10 295,424 303,957 (8,533) Norwegian Krone Buy 12/15/10 18,793 19,917 (1,124) Swedish Krona Buy 12/15/10 10,324 10,906 (582) HSBC Bank USA, National Association Australian Dollar Buy 12/15/10 23,777 24,974 (1,197) British Pound Sell 12/15/10 8,408 8,647 239 Euro Sell 12/15/10 37,854 40,363 2,509 Hong Kong Dollar Sell 12/15/10 23,531 23,570 39 Norwegian Krone Sell 12/15/10 13,410 14,208 798 Singapore Dollar Buy 12/15/10 13,186 13,488 (302) JPMorgan Chase Bank, N.A. British Pound Sell 12/15/10 14,168 14,576 408 Canadian Dollar Sell 12/15/10 22,905 23,139 234 Euro Sell 12/15/10 289,955 312,996 23,041 Hong Kong Dollar Sell 12/15/10 55,473 55,570 97 Japanese Yen Buy 12/15/10 126,605 131,248 (4,643) Norwegian Krone Sell 12/15/10 15,698 16,650 952 Singapore Dollar Buy 12/15/10 168,921 172,570 (3,649) Swiss Franc Buy 12/15/10 66,699 68,392 (1,693) Royal Bank of Scotland PLC (The) British Pound Buy 12/15/10 2,803 2,884 (81) Canadian Dollar Buy 12/15/10 25,537 25,796 (259) Euro Buy 12/15/10 77,009 81,544 (4,535) Japanese Yen Buy 12/15/10 20,313 21,053 (740) Swiss Franc Buy 12/15/10 52,143 53,520 (1,377) State Street Bank and Trust Co. Australian Dollar Sell 12/15/10 43,240 44,371 1,131 Canadian Dollar Buy 12/15/10 44,251 44,707 (456) Euro Buy 12/15/10 19,773 21,078 (1,305) Swedish Krona Buy 12/15/10 39,401 41,610 (2,209) UBS AG Australian Dollar Buy 12/15/10 26,270 26,965 (695) British Pound Buy 12/15/10 90,926 93,543 (2,617) Canadian Dollar Buy 12/15/10 24,464 24,732 (268) Euro Sell 12/15/10 100,944 107,620 6,676 Japanese Yen Buy 12/15/10 64,223 66,545 (2,322) Norwegian Krone Buy 12/15/10 12,346 13,084 (738) Westpac Banking Corp. British Pound Buy 12/15/10 83,920 86,293 (2,373) Euro Buy 12/15/10 142,831 152,241 (9,410) Japanese Yen Buy 12/15/10 31,682 31,741 (59) Total Key to holding's abbreviations ADR American Depository Receipts ADS American Depository Shares Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $8,694,822. (b) The aggregate identified cost on a tax basis is $7,810,962, resulting in gross unrealized appreciation and depreciation of $1,065,829 and $169,234, respectively, or net unrealized appreciation of $896,595. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $79 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,524,436 and $1,024,757, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $65,754 to cover certain derivatives contracts. ADR or ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 61.9 % Germany 9.0 Japan 8.6 France 4.4 China 4.0 Italy 2.3 United Kingdom 2.1 Brazil 2.0 Netherlands 1.9 Ireland 0.9 Canada 0.9 Australia 0.9 South Korea 0.8 Denmark 0.3 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 38,574 on purchased options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to manage foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $65,094 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $56,541 $64,655 $ Capital goods 3,884,812 719,927 Conglomerates 1,473,493 191,428 Consumer cyclicals 329,173 Consumer staples 50,502 Energy 49,140 28,509 Technology 386,732 Transportation 851,529 75,825 Total common stocks Purchased options outstanding 1,118 Short-term investments 544,173 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(49,347) $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $46,105 $95,452 Equity contracts 1,118 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (97.2%)(a) Shares Value Broadcasting (0.1%) TiVo, Inc. (NON) $6,658 Cable television (0.7%) Time Warner Cable, Inc. Commercial and consumer services (2.2%) Automatic Data Processing, Inc. Mastercard, Inc. Class A Visa, Inc. Class A Communications equipment (16.6%) Alcatel-Lucent ADR (France) (NON) Cisco Systems, Inc. (NON) Corning, Inc. Harris Corp. Motorola, Inc. (NON) Nokia Corp. ADR (Finland) Qualcomm, Inc. Telefonaktiebolaget LM Ericsson ADR (Sweden) Computers (27.1%) Apple, Inc. (NON) EMC Corp. (NON) Fujitsu, Ltd. (Japan) Hewlett-Packard Co. Hitachi, Ltd. (Japan) IBM Corp. Juniper Networks, Inc. (NON) Obic Co., Ltd. (Japan) 50 Quest Software, Inc. (NON) Seagate Technology (NON) STEC, Inc. (NON) Teradata Corp. (NON) Western Digital Corp. (NON) Wistron Corp. (Taiwan) Xerox Corp. Consumer goods (0.2%) hhgregg, Inc. (NON) Electric utilities (0.1%) EnerNOC, Inc. (NON) Electronics (10.6%) Advanced Micro Devices, Inc. (NON) Altera Corp. Asustek Computer, Inc. (Taiwan) Compal Electronics, Inc. (Taiwan) Elster Group SE ADR (Germany) (NON) Hoya Corp. (Japan) HTC Corp. (Taiwan) Hynix Semiconductor, Inc. (South Korea) (NON) Intel Corp. Kyocera Corp. (Japan) LG Display Co., Ltd. ADR (South Korea) Marvell Technology Group, Ltd. (NON) Micron Technology, Inc. (NON) NEC Corp. (Japan) NVIDIA Corp. (NON) Quanta Computer, Inc. (Taiwan) SanDisk Corp. (NON) Sumco Corp. (Japan) (NON) Texas Instruments, Inc. Toshiba Corp. (Japan) (NON) Xilinx, Inc. Energy (other) (0.6%) First Solar, Inc. (NON) Machinery (0.2%) FLIR Systems, Inc. (NON) 800 21,444 Office equipment and supplies (2.9%) Canon, Inc. (Japan) 1,200 56,492 Canon, Inc. ADR (Japan) 4,449 209,370 Ricoh Co., Ltd. (Japan) 3,000 42,370 Photography/Imaging (0.7%) Fuji Photo Film Cos., Ltd. (Japan) 2,300 77,109 Regional Bells (0.6%) Verizon Communications, Inc. 1,820 58,258 Semiconductor (1.6%) Applied Materials, Inc. 4,105 51,025 FormFactor, Inc. (NON) 1,137 10,551 KLA-Tencor Corp. 688 25,229 Lam Research Corp. (NON) 326 14,778 Novellus Systems, Inc. (NON) 2,400 72,360 Software (19.3%) Activision Blizzard, Inc. 1,657 19,453 Adobe Systems, Inc. (NON) 1,100 30,503 Autonomy Corp. PLC (United Kingdom) (NON) 915 18,992 BMC Software, Inc. (NON) 1,800 79,920 CA, Inc. 2,700 61,803 Citrix Systems, Inc. (NON) 2,901 192,684 Electronic Arts, Inc. (NON) 3,979 59,327 Informatica Corp. (NON) 200 8,256 Microsoft Corp. 33,219 837,451 NTT Data Corp. (Japan) 18 58,398 Oracle Corp. 15,029 406,384 QLIK Technologies, Inc. (NON) 500 11,785 Red Hat, Inc. (NON) 915 39,803 SAP AG (Germany) 1,700 79,482 Symantec Corp. (NON) 6,573 110,426 VMware, Inc. Class A (NON) 321 26,168 Staffing (0.7%) SuccessFactors, Inc. (NON) 2,300 69,391 Technology services (12.0%) Accenture PLC Class A 3,148 136,371 AOL, Inc. (NON) 400 9,672 Cap Gemini SA (France) 490 20,710 eBay, Inc. (NON) 4,000 116,520 Google, Inc. Class A (NON) 1,352 751,320 Mail.ru Group, Ltd. 144A GDR (Russia) 353 14,473 SAIC, Inc. (NON) 730 11,184 Unisys Corp. (NON) 995 22,497 VeriSign, Inc. (NON) 780 26,762 Western Union Co. (The) 2,095 36,956 Yahoo Japan Corp. (Japan) 95 34,080 Yahoo!, Inc. (NON) 5,736 90,457 Telecommunications (0.5%) Sycamore Networks, Inc. 1,900 57,038 Toys (0.5%) Nintendo Co., Ltd. (Japan) 200 54,362 Total common stocks (cost $8,647,577) SHORT-TERM INVESTMENTS (3.0%)(a) Shares Value Putnam Money Market Liquidity Fund 0.19% (e) 313,493 $313,493 Total short-term investments (cost $313,493) TOTAL INVESTMENTS Total investments (cost $8,961,070)(b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $1,909,294) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 12/15/10 $37,678 $38,738 $1,060 Canadian Dollar Buy 12/15/10 20,956 21,168 (212) Euro Buy 12/15/10 150,764 160,714 (9,950) Swedish Krona Buy 12/15/10 43,175 43,850 (675) Barclays Bank PLC Euro Sell 12/15/10 49,562 52,846 3,284 Japanese Yen Buy 12/15/10 50,303 52,137 (1,834) Swedish Krona Buy 12/15/10 812 857 (45) Swiss Franc Sell 12/15/10 32,602 33,426 824 Citibank, N.A. British Pound Buy 12/15/10 59,631 61,329 (1,698) Canadian Dollar Sell 12/15/10 19,689 19,898 209 Euro Sell 12/15/10 7,935 8,460 525 Credit Suisse AG Euro Sell 12/15/10 25,626 27,327 1,701 Japanese Yen Buy 12/15/10 184,239 190,935 (6,696) Swiss Franc Buy 12/15/10 44,167 45,349 (1,182) Deutsche Bank AG Canadian Dollar Buy 12/15/10 22,808 23,042 (234) Euro Sell 12/15/10 3,122 3,328 206 Goldman Sachs International Euro Sell 12/15/10 40,326 42,988 2,662 Japanese Yen Sell 12/15/10 76,016 78,776 2,760 Swedish Krona Buy 12/15/10 26,870 28,386 (1,516) HSBC Bank USA, National Association Euro Buy 12/15/10 108,489 115,681 (7,192) Hong Kong Dollar Buy 12/15/10 8,166 8,179 (13) JPMorgan Chase Bank, N.A. British Pound Buy 12/15/10 57,607 59,265 (1,658) Canadian Dollar Sell 12/15/10 682 689 7 Euro Sell 12/15/10 25,626 27,317 1,691 Japanese Yen Buy 12/15/10 114,284 118,459 (4,175) Swedish Krona Sell 12/15/10 38,803 41,003 2,200 Royal Bank of Scotland PLC (The) Canadian Dollar Sell 12/15/10 1,267 1,281 14 Euro Buy 12/15/10 53,594 57,395 (3,801) Japanese Yen Buy 12/15/10 20,339 21,080 (741) State Street Bank and Trust Co. Canadian Dollar Buy 12/15/10 39,962 40,374 (412) Euro Sell 12/15/10 54,635 58,243 3,608 Swedish Krona Sell 12/15/10 92,614 97,807 5,193 UBS AG British Pound Buy 12/15/10 17,438 17,983 (545) Canadian Dollar Buy 12/15/10 61,405 62,076 (671) Euro Buy 12/15/10 127,612 136,050 (8,438) Westpac Banking Corp. British Pound Sell 12/15/10 49,200 50,591 1,391 Euro Sell 12/15/10 21,854 23,294 1,440 Japanese Yen Sell 12/15/10 37,604 38,973 1,369 Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $10,587,646. (b) The aggregate identified cost on a tax basis is $9,022,989, resulting in gross unrealized appreciation and depreciation of $1,771,334 and $190,078, respectively, or net unrealized appreciation of $1,581,256. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $86 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,858,872 and $1,545,379, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $40,580 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 85.1% Japan 8.8 Sweden 1.7 Finland 1.6 Germany 0.9 South Korea 0.6 Taiwan 0.5 Other 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $40,268 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $230,814 $98,862 $ Communication services 189,144 Consumer cyclicals 238,121 54,362 Consumer staples 89,447 Energy 66,093 Technology 8,667,485 643,055 Utilities and power 13,369 Total common stocks Short-term investments 313,493 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(21,544) $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $30,144 $51,688 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (96.9%)(a) Shares Value Cable television (21.3%) Comcast Corp. Class A 9,283 $185,660 DIRECTV Class A (NON) 4,300 178,579 Kabel Deutschland Holding AG (Germany) (NON) 4,862 226,940 Telenet Group Holding NV (Belgium) (NON) 5,339 193,814 Time Warner Cable, Inc. 3,200 196,928 Virgin Media, Inc. 7,800 198,744 Communications equipment (2.3%) Qualcomm, Inc. 2,700 126,198 Regional Bells (26.1%) AT&T, Inc. 29,466 818,860 Frontier Communications Corp. 1,684 15,324 Verizon Communications, Inc. 19,018 608,766 Technology (2.9%) Softbank Corp. (Japan) 4,700 162,991 Technology services (2.3%) Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA (Portugal) 32,799 127,365 Telecommunications (35.1%) American Tower Corp. Class A (NON) 2,282 115,401 BT Group PLC (United Kingdom) 35,539 94,074 China Mobile, Ltd. (China) 3,500 34,898 Crown Castle International Corp. (NON) 1,100 45,694 Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) 260,000 78,281 Koninklijke (Royal) KPN NV (Netherlands) 15,983 228,403 M1, Ltd. (Singapore) 51,000 85,452 Mobile Telesystems ADR (Russia) 6,100 127,917 PT Telekomunikasi Indonesia Tbk (Indonesia) 76,500 67,857 Sprint Nextel Corp. (NON) 10,378 39,229 Telefonica SA (Spain) 8,498 181,192 Telstra Corp., Ltd. (Australia) 13,925 37,499 Vodafone Group PLC (United Kingdom) 322,326 806,794 Telephone (6.9%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 4,700 212,809 Swisscom AG (Switzerland) 418 170,410 Total common stocks (cost $4,830,490) INVESTMENT COMPANIES (1.8%)(a) Shares Value iShares Dow Jones U. S. Transportation Average Index Fund 1,758 $99,503 Total investment companies (cost $103,588) SHORT-TERM INVESTMENTS (3.9%)(a) Shares Value Putnam Money Market Liquidity Fund 0.19% (e) 218,629 $218,629 Total short-term investments (cost $218,629) TOTAL INVESTMENTS Total investments (cost $5,152,707) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $2,325,937) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America Australian Dollar Sell 12/15/10 $384 $393 $9 British Pound Buy 12/15/10 6,695 6,687 8 Euro Buy 12/15/10 98,603 105,109 (6,506) Norwegian Krone Buy 12/15/10 7,833 8,296 (463) Swedish Krona Buy 12/15/10 10,295 10,863 (568) Barclays Bank PLC Australian Dollar Buy 12/15/10 42,857 44,004 (1,147) British Pound Buy 12/15/10 36,900 37,954 (1,054) Canadian Dollar Buy 12/15/10 12,768 12,906 (138) Euro Buy 12/15/10 44,228 47,159 (2,931) Hong Kong Dollar Buy 12/15/10 58,834 58,942 (108) Japanese Yen Buy 12/15/10 10,372 10,750 (378) Singapore Dollar Buy 12/15/10 13,110 13,397 (287) Citibank, N.A. Australian Dollar Sell 12/15/10 59,923 61,483 1,560 British Pound Buy 12/15/10 21,486 22,259 (773) Euro Buy 12/15/10 90,538 96,530 (5,992) Hong Kong Dollar Sell 12/15/10 127,200 127,416 216 Singapore Dollar Sell 12/15/10 3,183 3,253 70 Swedish Krona Buy 12/15/10 11,292 11,929 (637) Swiss Franc Sell 12/15/10 47,656 48,872 1,216 Credit Suisse AG British Pound Sell 12/15/10 76,602 78,758 2,156 Euro Buy 12/15/10 4,033 4,300 (267) Japanese Yen Sell 12/15/10 85,192 88,288 3,096 Norwegian Krone Buy 12/15/10 28,625 30,368 (1,743) Swedish Krona Buy 12/15/10 11,563 12,232 (669) Deutsche Bank AG Australian Dollar Buy 12/15/10 14,957 14,958 (1) Euro Sell 12/15/10 8,716 9,290 574 Swedish Krona Buy 12/15/10 54,168 57,219 (3,051) Goldman Sachs International Euro Sell 12/15/10 13,008 13,867 859 Japanese Yen Buy 12/15/10 227,394 235,529 (8,135) Norwegian Krone Buy 12/15/10 8,800 9,327 (527) Swedish Krona Buy 12/15/10 10,181 10,756 (575) HSBC Bank USA, National Association British Pound Sell 12/15/10 13,701 14,091 390 Hong Kong Dollar Sell 12/15/10 26,378 26,421 43 New Zealand Dollar Buy 12/15/10 11,220 11,630 (410) Singapore Dollar Buy 12/15/10 16,824 17,209 (385) JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/15/10 13,423 13,774 (351) British Pound Buy 12/15/10 4,359 4,463 (104) Canadian Dollar Buy 12/15/10 4,191 4,234 (43) Euro Buy 12/15/10 34,342 36,608 (2,266) Hong Kong Dollar Sell 12/15/10 10,149 10,167 18 Japanese Yen Buy 12/15/10 24,186 25,077 (891) Swedish Krona Buy 12/15/10 30,658 32,271 (1,613) Swiss Franc Sell 12/15/10 60,717 62,258 1,541 Royal Bank of Scotland PLC (The) British Pound Buy 12/15/10 12,767 13,139 (372) Euro Buy 12/15/10 122,278 130,419 (8,141) Israeli Shekel Buy 12/15/10 25,711 26,097 (386) Japanese Yen Buy 12/15/10 14,441 14,967 (526) Swiss Franc Buy 12/15/10 10,768 11,052 (284) State Street Bank and Trust Co. Canadian Dollar Buy 12/15/10 96,006 96,997 (991) Euro Sell 12/15/10 82,733 88,196 5,463 Israeli Shekel Buy 12/15/10 10,029 10,226 (197) UBS AG British Pound Buy 12/15/10 37,056 38,110 (1,054) Canadian Dollar Buy 12/15/10 11,209 11,331 (122) Euro Buy 12/15/10 68,944 73,053 (4,109) Israeli Shekel Buy 12/15/10 10,029 10,199 (170) Norwegian Krone Buy 12/15/10 25,014 26,618 (1,604) Swiss Franc Buy 12/15/10 14,257 14,629 (372) Westpac Banking Corp. Australian Dollar Buy 12/15/10 19,175 19,642 (467) British Pound Buy 12/15/10 39,080 40,185 (1,105) Canadian Dollar Buy 12/15/10 53,120 53,709 (589) Euro Buy 12/15/10 52,818 56,304 (3,486) Japanese Yen Sell 12/15/10 38,375 39,767 1,392 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $5,539,615. (b) The aggregate identified cost on a tax basis is $5,156,558, resulting in gross unrealized appreciation and depreciation of $640,575 and $112,922, respectively, or net unrealized appreciation of $527,653. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $48 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $614,421 and $499,185, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $54,113 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 50.1% United Kingdom 15.8 Japan 6.6 Netherlands 4.0 Germany 4.0 Belgium 3.4 Spain 3.2 Switzerland 3.0 Russia 2.3 Portugal 2.2 Singapore 1.5 Hong Kong 1.4 Indonesia 1.2 Australia 0.7 China 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to manage foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $54,225 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $4,432,729 $516,796 $ Technology 253,563 162,991 Total common stocks Investment companies 99,503 Short-term investments 218,629 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(47,377) $ Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $18,611 $65,988 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Income Strategies Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (28.0%)(a) Shares Value Basic materials (1.5%) Albemarle Corp. 250 $13,523 Andersons, Inc. (The) 159 5,139 BASF SE (Germany) 93 6,957 BHP Billiton, Ltd. (Australia) 746 30,729 Boise, Inc. (NON) 295 2,168 Century Aluminum Co. (NON) 76 1,052 Clearwater Paper Corp. (NON) 32 2,576 Coeur d'Alene Mines Corp. (NON) 73 1,778 Contango Ore, Inc. (F) 3 1 Cytec Industries, Inc. 173 8,275 Ferro Corp. (NON) 390 5,565 Fletcher Building, Ltd. (New Zealand) 3,502 20,666 Freeport-McMoRan Copper & Gold, Inc. Class B 350 35,462 Hawkins, Inc. 38 1,654 Hecla Mining Co. (NON) 205 1,966 Horsehead Holding Corp. (NON) 316 3,675 Innophos Holdings, Inc. 85 2,895 International Flavors & Fragrances, Inc. 222 11,659 KapStone Paper and Packaging Corp. (NON) 255 3,754 Koppers Holdings, Inc. 161 4,605 Lubrizol Corp. (The) 147 15,370 MeadWestvaco Corp. 464 11,526 Minerals Technologies, Inc. 105 6,388 Molycorp, Inc. (NON) 60 1,741 Neenah Paper, Inc. 86 1,584 NewMarket Corp. 15 1,887 Nitto Denko Corp. (Japan) 400 16,623 OM Group, Inc. (NON) 171 6,430 PPG Industries, Inc. 271 21,127 Quaker Chemical Corp. 36 1,367 Rayonier, Inc. (R) 391 19,925 Reliance Steel & Aluminum Co. 49 2,178 Rio Tinto PLC (United Kingdom) 45 2,858 Rock-Tenn Co. Class A 69 3,732 Stepan, Co. 25 1,764 Tenaris SA (Italy) 99 2,089 Thompson Creek Metals Co., Inc. (Canada) (NON) 115 1,397 voestalpine AG (Austria) 428 17,408 W.R. Grace & Co. (NON) 338 11,313 Yara International ASA (Norway) 40 1,908 Capital goods (1.6%) ACCO Brands Corp. (NON) 224 1,572 Aisin Seiki Co., Ltd. (Japan) 300 9,733 Alamo Group, Inc. 116 2,971 Altra Holdings, Inc. (NON) 189 3,171 Applied Industrial Technologies, Inc. 153 4,572 ArvinMeritor, Inc. (NON) 329 5,873 AZZ, Inc. 47 1,752 Bekaert SA (Belgium) 177 16,857 Dover Corp. 457 25,048 DXP Enterprises, Inc. (NON) 91 1,958 EMCOR Group, Inc. (NON) 122 3,270 Emerson Electric Co. 591 32,546 EnPro Industries, Inc. (NON) 46 1,686 Franklin Electric Co., Inc. 64 2,490 Fuel Systems Solutions, Inc. (NON) 43 1,486 GrafTech International, Ltd. (NON) 93 1,823 Graham Packaging Co., Inc. (NON) 197 2,482 Harbin Electric, Inc. (China) (NON) 72 1,172 John Bean Technologies Corp. 132 2,435 L-3 Communications Holdings, Inc. 298 20,958 Lockheed Martin Corp. 334 22,725 LSB Industries, Inc. (NON) 87 2,006 Metso OYJ (Finland) 123 6,332 Mitsubishi Electric Corp. (Japan) 2,000 19,827 NACCO Industries, Inc. Class A 12 1,111 Nalco Holding Co. 396 11,650 Parker Hannifin Corp. 349 28,000 Polypore International, Inc. (NON) 50 1,589 Powell Industries, Inc. (NON) 47 1,653 Raytheon Co. 521 24,096 Regal-Beloit Corp. 222 13,542 Shaw Group, Inc. (NON) 437 14,006 Singapore Technologies Engineering, Ltd. (Singapore) 1,000 2,472 Smith (A.O.) Corp. 126 4,966 Societe BIC SA (France) 152 12,323 Standex International Corp. 51 1,525 Tetra Tech, Inc. (NON) 87 2,011 Timken Co. 50 2,178 TriMas Corp. (NON) 222 4,429 United Technologies Corp. 70 5,269 Valmont Industries, Inc. 52 4,205 Communication services (1.0%) ADTRAN, Inc. 158 4,920 American Tower Corp. Class A (NON) 544 27,510 Aruba Networks, Inc. (NON) 82 1,738 AT&T, Inc. 1,114 30,958 Atlantic Tele-Network, Inc. 34 1,166 DIRECTV Class A (NON) 651 27,036 Earthlink, Inc. 140 1,255 HSN, Inc. (NON) 71 2,013 IAC/InterActiveCorp. (NON) 701 19,740 InterDigital, Inc. (NON) 55 1,819 Iridium Communications, Inc. (NON) 381 3,559 j2 Global Communications, Inc. (NON) 71 1,901 Loral Space & Communications, Inc. (NON) 30 2,192 NeuStar, Inc. Class A (NON) 119 3,075 NII Holdings, Inc. (NON) 613 23,760 Telecom Corp. of New Zealand, Ltd. (New Zealand) 13,428 21,581 USA Mobility, Inc. 128 2,179 Verizon Communications, Inc. 756 24,200 Vonage Holdings Corp. (NON) 275 666 Conglomerates (0.4%) 3M Co. 46 3,863 General Electric Co. 1,998 31,628 Honeywell International, Inc. 668 33,206 SPX Corp. 246 16,157 Consumer cyclicals (3.2%) Advance Auto Parts, Inc. 223 14,716 Aeropostale, Inc. (NON) 146 3,946 Alliance Data Systems Corp. (NON) 33 2,082 American Media Operations, Inc. 144A (F) 54 AnnTaylor Stores Corp. (NON) 182 4,898 Bally Technologies, Inc. (NON) 56 2,194 Best Buy Co., Inc. 579 24,735 Bridgestone Corp. (Japan) 200 3,688 Cash America International, Inc. 44 1,593 Childrens Place Retail Stores, Inc. (The) (NON) 32 1,661 Cinemark Holdings, Inc. 84 1,474 Coach, Inc. 497 28,100 Cooper Tire & Rubber 130 2,716 Deckers Outdoor Corp. (NON) 79 6,075 Deluxe Corp. 154 3,263 DG FastChannel, Inc. (NON) 54 1,362 Dress Barn, Inc. (NON) 91 2,248 DSW, Inc. Class A (NON) 142 5,552 Dun & Bradstreet Corp. (The) 223 16,801 EchoStar Corp. Class A (NON) 350 7,060 Emergency Medical Services Corp. Class A (NON) 26 1,288 Expedia, Inc. 520 13,692 EZCORP, Inc. Class A (NON) 199 5,007 Foot Locker, Inc. 663 12,511 GameStop Corp. Class A (NON) (S) 511 10,179 Genesco, Inc. (NON) 83 3,192 Great Lakes Dredge & Dock Corp. 348 2,673 Helen of Troy, Ltd. (Bermuda) (NON) 95 2,244 Interpublic Group of Companies, Inc. (The) (NON) 1,334 14,207 Jo-Ann Stores, Inc. (NON) 55 2,664 Jos. A. Bank Clothiers, Inc. (NON) 90 4,054 Kenneth Cole Productions, Inc. Class A (NON) 75 1,015 Kingfisher PLC (United Kingdom) 2,109 7,717 Kirkland's, Inc. (NON) 77 920 Knology, Inc. (NON) 105 1,616 La-Z-Boy, Inc. (NON) 262 1,973 Limited Brands, Inc. 581 19,562 Maidenform Brands, Inc. (NON) 107 2,936 Mediaset SpA (Italy) 997 5,528 Moody's Corp. 980 26,293 National CineMedia, Inc. 70 1,306 News Corp. Class A 1,908 26,025 Next PLC (United Kingdom) 212 6,635 Nortek, Inc. (NON) 184 7,544 Nu Skin Enterprises, Inc. Class A 58 1,833 OfficeMax, Inc. (NON) 271 4,631 Omnicom Group, Inc. 523 23,765 Perry Ellis International, Inc. (NON) 75 2,041 Peugeot SA (France) (NON) 233 8,705 Phillips-Van Heusen Corp. 34 2,307 R. R. Donnelley & Sons Co. 955 15,051 RadioShack Corp. 55 1,015 Regis Corp. 77 1,372 Ross Stores, Inc. 269 17,453 Scholastic Corp. 84 2,360 Sears Holdings Corp. (NON) 149 9,760 Select Comfort Corp. (NON) 310 2,725 Sinclair Broadcast Group, Inc. Class A (NON) 213 1,651 Sonic Automotive, Inc. (NON) 566 7,007 Sony Corp. (Japan) 300 10,652 Sotheby's Holdings, Inc. Class A 35 1,404 Stage Stores, Inc. 136 2,058 Standard Pacific Corp. (NON) 312 1,111 Steven Madden, Ltd. (NON) 124 5,611 Suzuki Motor Corp. (Japan) 200 4,841 Swire Pacific, Ltd. (Hong Kong) 1,000 15,364 Talbots, Inc. (The) (NON) 349 4,014 Tempur-Pedic International, Inc. (NON) 39 1,369 Time Warner, Inc. 828 24,418 TJX Cos., Inc. (The) 492 22,440 TNS, Inc. (NON) 148 2,845 Toro Co. (The) 41 2,387 Tractor Supply Co. 45 1,911 Trump Entertainment Resorts, Inc. (F) 6 96 UniFirst Corp. 35 1,794 Valeo SA (France) (NON) 32 1,607 ValueClick, Inc. (NON) 161 2,502 Vertis Holdings, Inc. (F)(NON) 179 VF Corp. 190 15,747 Volkswagen AG (Preference) (Germany) 86 13,850 Volkswagen AG (Germany) 70 9,480 Wal-Mart Stores, Inc. 940 50,845 Walt Disney Co. (The) 159 5,805 Warnaco Group, Inc. (The) (NON) 80 4,308 Wheelock and Co., Ltd. (Hong Kong) 1,000 3,582 Whirlpool Corp. 175 12,775 Williams-Sonoma, Inc. 352 11,711 World Fuel Services Corp. 53 1,595 Consumer staples (2.3%) AFC Enterprises (NON) 446 5,923 Alliance One International, Inc. (NON) 457 1,773 Avis Budget Group, Inc. (NON) 599 7,961 Career Education Corp. (NON) 152 2,704 CEC Entertainment, Inc. (NON) 52 1,951 Coca-Cola Co. (The) 345 21,794 Core-Mark Holding Co., Inc. (NON) 51 1,846 Costco Wholesale Corp. 484 32,723 DineEquity, Inc. (NON) 48 2,564 Domino's Pizza, Inc. (NON) 538 7,946 Dr. Pepper Snapple Group, Inc. 628 23,004 Estee Lauder Cos., Inc. (The) Class A 360 26,971 Genuine Parts Co. 340 16,368 Heineken NV (Netherlands) 152 7,057 Herbalife, Ltd. 31 2,128 Hershey Co. (The) 460 21,528 Inter Parfums, Inc. 92 1,680 ITT Educational Services, Inc. (NON) 50 2,925 Jeronimo Martins, SGPS, SA (Portugal) 1,248 17,696 Kao Corp. (Japan) 400 10,040 Kimberly-Clark Corp. 433 26,798 Lincoln Educational Services Corp. (NON) 140 2,052 Lorillard, Inc. 310 24,670 McDonald's Corp. 125 9,788 Metro AG (Germany) 105 7,548 National Presto Industries, Inc. 14 1,625 Newell Rubbermaid, Inc. 375 6,289 Papa John's International, Inc. (NON) 130 3,329 PepsiCo, Inc. 242 15,640 Philip Morris International, Inc. 261 14,848 Prestige Brands Holdings, Inc. (NON) 284 3,343 Procter & Gamble Co. (The) 559 34,138 Reckitt Benckiser Group PLC (United Kingdom) 204 10,800 Revlon, Inc. Class A (NON) 106 1,052 Ruth's Hospitality Group, Inc. (NON) 214 1,057 Safeway, Inc. 1,109 25,496 Suedzucker AG (Germany) 147 3,150 SUPERVALU, Inc. 219 1,980 Tesco PLC (United Kingdom) 1,593 10,277 USANA Health Sciences, Inc. (NON) 24 1,011 W.W. Grainger, Inc. 185 23,112 WebMD Health Corp. (NON) 21 1,078 Wolseley PLC (United Kingdom) (NON) 369 9,860 Woolworths, Ltd. (Australia) 263 6,769 Energy (2.5%) Atwood Oceanics, Inc. (NON) 59 2,100 BP PLC (United Kingdom) 1,671 11,083 Cal Dive International, Inc. (NON) 211 1,129 Caltex Australia, Ltd. (Australia) 1,299 16,389 Cameron International Corp. (NON) 588 28,289 Chevron Corp. 370 29,959 Cimarex Energy Co. 318 25,612 Cloud Peak Energy, Inc. (NON) 66 1,384 Complete Production Services, Inc. (NON) 135 3,841 ConocoPhillips 177 10,650 Contango Oil & Gas Co. (NON) 39 2,175 Exxon Mobil Corp. 1,134 78,881 Green Plains Renewable Energy, Inc. (NON) 177 1,943 GT Solar International, Inc. (NON) 116 776 Halliburton Co. 917 34,699 Helix Energy Solutions Group, Inc. (NON) 305 4,279 James River Coal Co. (NON) 203 4,040 JX Holdings, Inc. (Japan) (NON) 3,700 22,920 Murphy Oil Corp. 400 27,008 Occidental Petroleum Corp. 55 4,849 Oceaneering International, Inc. (NON) 326 22,527 Oil States International, Inc. (NON) 39 2,314 Patterson-UTI Energy, Inc. 1,087 21,457 Peabody Energy Corp. 520 30,581 Petrofac, Ltd. (United Kingdom) 296 6,411 Petroleum Development Corp. (NON) 178 6,340 Petroquest Energy, Inc. (NON) 99 686 Rosetta Resources, Inc. (NON) 129 4,621 Royal Dutch Shell PLC Class A (United Kingdom) 269 8,109 Schlumberger, Ltd. 105 8,121 Stallion Oilfield Holdings, Ltd. 63 1,465 Stone Energy Corp. (NON) 234 4,834 Sunoco, Inc. 562 22,559 Swift Energy Co. (NON) 81 2,956 TETRA Technologies, Inc. (NON) 146 1,606 Tidewater, Inc. 68 3,338 Unit Corp. (NON) 48 1,919 Vaalco Energy, Inc. (NON) 255 1,884 Valero Energy Corp. 1,331 25,928 W&T Offshore, Inc. 136 2,278 Walter Energy, Inc. 186 19,091 Financials (7.8%) Acadia Realty Trust (R) 541 9,879 AerCap Holdings NV (Netherlands) (NON) 690 8,963 Affiliated Managers Group (NON) 306 26,747 Ageas (Belgium) 1,282 2,935 Agree Realty Corp. (R) 89 2,488 Alexander's, Inc. 31 11,950 Alexandria Real Estate Equities, Inc. (R) 180 12,015 Allied World Assurance Company Holdings, Ltd. (Bermuda) 338 19,854 AMB Property Corp. (R) 491 14,327 American Capital Agency Corp. (R) 66 1,935 American Equity Investment Life Holding Co. 498 5,468 American Express Co. 738 31,896 American Financial Group, Inc. 486 14,954 American Safety Insurance Holdings, Ltd. (NON) 142 2,802 Annaly Capital Management, Inc. (R) 1,169 21,264 Anworth Mortgage Asset Corp. (R) 227 1,575 Arch Capital Group, Ltd. (NON) 183 16,525 Ashford Hospitality Trust, Inc. (NON)(R) 391 3,675 Aspen Insurance Holdings, Ltd. 84 2,428 Assurant, Inc. 405 14,284 Assured Guaranty, Ltd. (Bermuda) 201 3,419 AvalonBay Communities, Inc. (R) 280 30,892 Banca Intesa SpA RSP (Italy) 6,593 14,143 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 382 3,517 Banco Latinoamericano de Exportaciones SA Class E (Panama) 290 4,710 Bank of America Corp. 1,511 16,545 Bank of the Ozarks, Inc. 98 3,713 Barclays PLC (United Kingdom) 1,717 6,848 Berkshire Hathaway, Inc. Class B (NON) 264 21,036 BioMed Realty Trust, Inc. (R) 547 9,644 Boston Properties, Inc. (R) 469 39,302 Brandywine Realty Trust (R) 818 9,047 BRE Properties (R) 314 13,524 Broadridge Financial Solutions, Inc. 775 15,957 Camden Property Trust (R) 227 11,593 Cardtronics, Inc. (NON) 106 1,791 CBL & Associates Properties, Inc. (R) (S) 1,241 20,477 Citigroup, Inc. (NON) 2,093 8,791 CNA Surety Corp. (NON) 69 1,622 CNO Financial Group, Inc. (NON) 291 1,702 Colonial Properties Trust (Canada) (R) 605 10,890 Commerzbank AG (Germany) (NON) 134 978 CommonWealth REIT (R) 521 13,041 Danske Bank A/S (Denmark) (NON) 143 3,554 Delek Group, Ltd. (Israel) 44 11,505 Developers Diversified Realty Corp. (R) 849 10,893 DiamondRock Hospitality Co. (R) 945 9,951 Digital Realty Trust, Inc. (R) 161 8,456 Dollar Financial Corp. (NON) 131 3,430 Douglas Emmett, Inc. (R) 617 10,304 Duke Realty Investments, Inc. (R) 788 8,770 DuPont Fabros Technology, Inc. (R) 429 9,691 E*Trade Financial Corp. (NON) 227 3,348 Endurance Specialty Holdings, Ltd. (Bermuda) 316 13,939 Entertainment Properties Trust (R) 232 10,742 Equity Lifestyle Properties, Inc. (R) 189 10,183 Equity Residential Trust (R) 1,001 50,030 Essex Property Trust, Inc. (R) 94 10,419 Evercore Partners, Inc. Class A 46 1,388 Extra Space Storage, Inc. (R) 682 10,926 Federal Realty Investment Trust (R) 215 16,639 Financial Institutions, Inc. 113 2,062 First Bancorp 81 1,174 First Financial Bancorp 125 2,065 First Industrial Realty Trust (NON)(R) 153 1,164 Flagstone Reinsurance Holdings SA (Luxembourg) 205 2,347 Flushing Financial Corp. 191 2,559 Glimcher Realty Trust (R) 329 2,691 Goldman Sachs Group, Inc. (The) 50 7,807 Hang Lung Group, Ltd. (Hong Kong) 1,000 6,421 HCP, Inc. (R) 997 32,831 Health Care REIT, Inc. (R) 291 13,467 Hersha Hospitality Trust (R) 1,652 10,127 Highwoods Properties, Inc. (R) 344 10,495 Home Properties of NY, Inc. (R) 199 10,664 Hospitality Properties Trust (R) 663 14,666 Host Marriott Corp. (R) (S) 1,761 29,021 Hudson City Bancorp, Inc. 1,624 18,432 International Bancshares Corp. 143 2,460 Intesa Sanpaolo SpA (Italy) 4,989 13,013 Invesco Mortgage Capital, Inc. (R) 88 1,987 JPMorgan Chase & Co. 630 23,549 Kimco Realty Corp. (R) 1,376 22,924 Kinnevik Investment AB Class B (Sweden) 1,052 20,786 Kite Realty Group Trust (R) 2,331 11,702 KKR & Co. LP 410 5,158 Lexington Realty Trust (R) 288 2,261 Liberty Property Trust (R) 1,201 37,639 Lloyds Banking Group PLC (United Kingdom) (NON) 15,503 14,583 LTC Properties, Inc. (R) 120 3,239 Macerich Co. (The) (R) 456 21,131 Mack-Cali Realty Corp. (R) 371 11,779 Maiden Holdings, Ltd. (Bermuda) 190 1,431 Medical Properties Trust, Inc. (R) 1,138 11,926 Merchants Bancshares, Inc. 51 1,389 Mid-America Apartment Communities, Inc. (R) 238 14,606 Nasdaq OMX Group, Inc. (The) (NON) 1,023 21,954 National Health Investors, Inc. (R) 357 15,708 Nationwide Health Properties, Inc. (R) 412 14,853 Nelnet, Inc. Class A 233 4,975 Omega Healthcare Investors, Inc. (R) 90 1,900 Park National Corp. 17 1,149 Piedmont Office Realty Trust, Inc. Class A (R) 524 10,422 Platinum Underwriters Holdings, Ltd. (Bermuda) 49 2,118 PNC Financial Services Group, Inc. 468 25,202 ProLogis (R) 1,597 20,777 Protective Life Corp. 88 2,070 PS Business Parks, Inc. (R) 59 3,057 Public Storage (R) 446 43,084 Realty Income Corp. (R) 306 10,419 Regency Centers Corp. (R) 238 9,691 RenaissanceRe Holdings, Ltd. 253 15,251 Republic Bancorp, Inc. Class A 41 841 Sampo OYJ Class A (Finland) 186 4,554 Saul Centers, Inc. (R) 42 1,788 Senior Housing Properties Trust (R) 434 9,691 Simon Property Group, Inc. (R) 1,024 100,864 SL Green Realty Corp. (R) 342 22,367 SLM Corp. (NON) 1,896 21,899 Southside Bancshares, Inc. 96 2,008 Sovran Self Storage, Inc. (R) 286 10,305 UDR, Inc. (R) 555 12,377 Universal Health Realty Income Trust (R) 29 1,017 Universal Insurance Holdings, Inc. 254 1,237 Urstadt Biddle Properties, Inc. Class A (R) 90 1,656 Vornado Realty Trust (R) 561 45,766 Washington Real Estate Investment Trust (R) 319 9,787 Weingarten Realty Investors (R) 441 10,452 Wells Fargo & Co. 689 18,748 Wharf (Holdings), Ltd. (Hong Kong) 2,000 13,400 Wilshire Bancorp, Inc. 140 991 World Acceptance Corp. (NON) 56 2,467 Health care (2.7%) Abbott Laboratories 172 8,000 Aetna, Inc. 569 16,854 Akorn, Inc. (NON) 271 1,439 Allergan, Inc. 364 24,122 Alliance HealthCare Services, Inc. (NON) 212 795 Amedisys, Inc. (NON) 58 1,646 AmerisourceBergen Corp. 449 13,852 AmSurg Corp. (NON) 62 1,140 Amylin Pharmaceuticals, Inc. (NON) 62 795 AstraZeneca PLC (United Kingdom) 546 25,467 Auxilium Pharmaceuticals, Inc. (NON) 36 681 BioMarin Pharmaceuticals, Inc. (NON) 58 1,571 Bruker Corp. (NON) 121 1,866 Cardinal Health, Inc. 486 17,292 Cephalon, Inc. (NON) 310 19,682 Continucare Corp. (NON) 300 1,416 Cooper Companies, Inc. (The) 61 3,264 Cubist Pharmaceuticals, Inc. (NON) 58 1,259 Endo Pharmaceuticals Holdings, Inc. (NON) 162 5,834 Enzon Pharmaceuticals, Inc. (NON) 181 2,013 Forest Laboratories, Inc. (NON) 730 23,280 Fresenius SE (Germany) 66 5,668 Gentiva Health Services, Inc. (NON) 91 2,091 Gilead Sciences, Inc. (NON) 782 28,543 Health Management Associates, Inc. Class A (NON) 455 4,054 Health Net, Inc. (NON) 277 7,479 HealthSouth Corp. (NON) 137 2,466 HealthSpring, Inc. (NON) 121 3,246 Healthways, Inc. (NON) 109 1,052 Hi-Tech Pharmacal Co., Inc. (NON) 126 2,996 Human Genome Sciences, Inc. (NON) 26 638 Humana, Inc. (NON) 260 14,570 Impax Laboratories, Inc. (NON) 67 1,199 Ironwood Pharmaceuticals, Inc. (NON) 79 845 Johnson & Johnson 522 32,129 Kensey Nash Corp. (NON) 78 2,117 Kindred Healthcare, Inc. (NON) 101 1,630 Kinetic Concepts, Inc. (NON) 109 4,328 Laboratory Corp. of America Holdings (NON) 164 13,453 LHC Group, Inc. (NON) 40 1,058 Lincare Holdings, Inc. 139 3,579 Magellan Health Services, Inc. (NON) 71 3,458 Martek Biosciences Corp. (NON) 80 1,760 Medco Health Solutions, Inc. (NON) 438 26,858 Medicis Pharmaceutical Corp. Class A 158 4,163 Merck & Co., Inc. 1,039 35,814 Momenta Pharmaceuticals, Inc. (NON) 52 793 Obagi Medical Products, Inc. (NON) 149 1,627 OraSure Technologies, Inc. (NON) 306 1,607 Orion Oyj Class B (Finland) 237 4,819 Orthovita, Inc. (NON) 437 870 Par Pharmaceutical Cos., Inc. (NON) 229 8,228 Perrigo Co. 297 17,891 Pfizer, Inc. 1,391 22,659 Providence Service Corp. (The) (NON) 82 1,378 Questcor Pharmaceuticals, Inc. (NON) 189 2,691 Salix Pharmaceuticals, Ltd. (NON) 43 1,920 Sanofi-Aventis (France) 100 6,060 Sciclone Pharmaceuticals, Inc. (NON) 245 916 Sirona Dental Systems, Inc. (NON) 34 1,285 STAAR Surgical Co. (NON) 272 1,455 Steris Corp. 101 3,475 United Therapeutics Corp. (NON) 39 2,454 UnitedHealth Group, Inc. 767 28,011 Vanda Pharmaceuticals, Inc. (NON) 132 1,064 Ventas, Inc. (R) 528 27,071 Viropharma, Inc. (NON) 250 3,863 Waters Corp. (NON) 304 23,368 WellCare Health Plans, Inc. (NON) 63 1,773 West Pharmaceutical Services, Inc. 31 1,176 Young Innovations, Inc. 57 1,723 Technology (4.0%) Accenture PLC Class A 719 31,147 Acxiom Corp. (NON) 198 3,368 Amdocs, Ltd. (United Kingdom) (NON) 836 21,736 Amkor Technologies, Inc. (NON) 165 1,148 Analog Devices, Inc. 325 11,557 Anixter International, Inc. 88 4,917 Apple, Inc. (NON) 210 65,342 Applied Materials, Inc. 2,343 29,123 Black Box Corp. 80 2,866 Brocade Communications Systems, Inc. (NON) 432 2,151 CA, Inc. 500 11,445 Cavium Networks, Inc. (NON) 111 4,084 Checkpoint Systems, Inc. (NON) 197 3,534 Cisco Systems, Inc. (NON) 1,050 20,118 Convergys Corp. (NON) 191 2,462 CSG Systems International, Inc. (NON) 241 4,536 Cypress Semiconductor Corp. (NON) 1,188 18,616 DDi Corp. 105 1,101 Dell, Inc. (NON) 1,386 18,323 Elster Group SE ADR (Germany) (NON) 47 744 EnerSys (NON) 118 3,562 Entegris, Inc. (NON) 378 2,457 Entropic Communications, Inc. (NON) 211 1,886 Fair Isaac Corp. 78 1,821 Fairchild Semiconductor Intl., Inc. (NON) 394 5,536 FormFactor, Inc. (NON) 261 2,422 Fujitsu, Ltd. (Japan) 3,000 19,265 Global Payments, Inc. 416 17,289 Google, Inc. Class A (NON) 43 23,896 Harris Corp. 532 23,536 Hewlett-Packard Co. 1,200 50,316 Hitachi, Ltd. (Japan) 3,000 14,206 IBM Corp. 269 38,053 Informatica Corp. (NON) 93 3,839 Infospace, Inc. (NON) 289 2,231 Integrated Silicon Solutions, Inc. (NON) 225 1,798 Intel Corp. 927 19,578 Ixia (NON) 169 2,680 Lawson Software, Inc. (NON) 428 3,677 Lexmark International, Inc. Class A (NON) 88 3,189 LivePerson, Inc. (NON) 190 1,835 Magma Design Automation, Inc. (NON) 334 1,383 MedAssets, Inc. (NON) 102 1,892 Microsoft Corp. 1,692 42,655 MicroStrategy, Inc. (NON) 41 3,549 Monotype Imaging Holdings, Inc. (NON) 110 1,232 Netgear, Inc. (NON) 56 1,780 Nokia OYJ (Finland) 1,062 9,830 ON Semiconductor Corp. (NON) 2,925 23,853 Oracle Corp. 535 14,466 Plantronics, Inc. 106 3,792 Polycom, Inc. (NON) 174 6,439 Progress Software Corp. (NON) 47 1,813 QLogic Corp. (NON) 1,182 21,146 Qualcomm, Inc. 149 6,964 Quantum Corp. (NON) 1,128 4,095 Quest Software, Inc. (NON) 433 10,955 Riverbed Technolgoy, Inc. (NON) 38 1,289 SanDisk Corp. (NON) 469 20,917 Seagate Technology (NON) 1,407 18,868 Silicon Laboratories, Inc. (NON) 464 19,711 Skyworks Solutions, Inc. (NON) 95 2,418 SMART Modular Technologies (WWH), Inc. (NON) 465 2,604 Spectrum Control, Inc. (NON) 91 1,390 Synchronoss Technologies, Inc. (NON) 70 1,819 Tech Data Corp. (NON) 136 5,994 TeleCommunication Systems, Inc. Class A (NON) 409 1,906 Teradata Corp. (NON) 730 29,996 TIBCO Software, Inc. (NON) 498 9,781 TTM Technologies, Inc. (NON) 388 5,143 Unisys Corp. (NON) 237 5,359 VeriFone Systems, Inc. (NON) 69 2,398 VMware, Inc. Class A (NON) 282 22,989 Xyratex, Ltd. (United Kingdom) (NON) 340 5,195 Transportation (0.3%) Alaska Air Group, Inc. (NON) 69 3,795 CAI International, Inc. (NON) 253 5,174 ComfortDelgro Corp., Ltd. (Singapore) 4,000 4,598 HUB Group, Inc. Class A (NON) 108 3,524 Qantas Airways, Ltd. (Australia) (NON) 2,783 7,014 Republic Airways Holdings, Inc. (NON) 239 1,855 TAL International Group, Inc. 102 2,890 United Continental Holdings, Inc. (NON) 874 24,192 US Airways Group, Inc. (NON) 118 1,317 Wabtec Corp. 100 4,623 Utilities and power (0.7%) Alliant Energy Corp. 508 18,445 DPL, Inc. 634 16,059 Exelon Corp. 627 24,685 FirstEnergy Corp. 588 20,645 Public Power Corp. SA (Greece) 801 11,150 Red Electrica Corp. SA (Spain) 262 11,481 TECO Energy, Inc. 1,027 17,202 Westar Energy, Inc. 639 15,917 Total common stocks (cost $4,711,134) CORPORATE BONDS AND NOTES (19.5%)(a) Principal amount Value Basic materials (1.1%) ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) $10,000 $10,118 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 20,000 25,254 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 23,000 25,588 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 5,000 5,125 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 10,000 9,894 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 55,000 56,031 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 5,000 5,238 International Paper Co. sr. unsec. notes 9 3/8s, 2019 16,000 20,840 Jefferson Smurfit escrow bonds 8 1/4s, 2012 3,000 122 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 5,000 5,238 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 5,000 5,404 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 5,000 5,144 Old AII, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 15,000 32 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 5,000 4,857 Sealed Air Corp. sr. notes 7 7/8s, 2017 10,000 10,973 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 5,000 5,263 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 8,000 10,400 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 9,000 11,133 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 1,000 1,235 Capital goods (0.3%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 25,000 25,375 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 5,000 6,046 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 5,000 4,848 Ryerson, Inc. company guaranty sr. notes 12s, 2015 5,000 5,131 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 10,000 11,664 Communication services (2.2%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 5,000 5,838 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 28,575 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 43,854 51,583 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 5,000 5,294 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 10,000 12,677 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 15,000 17,094 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 4,957 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 5,000 5,481 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 5,000 5,450 Integra Telecom Holdings, Inc. 144A sr. notes 10 3/4s, 2016 5,000 5,200 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 20,000 21,300 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 5,000 5,300 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 15,000 15,713 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 40,000 38,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 15,000 16,650 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 5,000 5,063 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 100,000 101,000 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 5,000 6,113 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 10,000 10,646 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 34,000 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 10,000 11,661 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 5,000 5,947 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 5,000 5,528 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 7,000 8,643 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 13,000 17,554 Windstream Corp. company guaranty 8 5/8s, 2016 5,000 5,188 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 5,463 Consumer cyclicals (3.6%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 5,000 4,975 Affinion Group, Inc. company guaranty 11 1/2s, 2015 5,000 5,038 AMC Entertainment, Inc. company guaranty 11s, 2016 5,000 5,300 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 3,363 2,119 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 319 325 Aramark Corp. company guaranty 8 1/2s, 2015 5,000 5,175 Aramark Corp. company guaranty sr. unsec. notes FRN 3.787s, 2015 100,000 94,750 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 5,000 5,025 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 5,000 5,836 CBS Corp. company guaranty sr. unsec. notes 6 5/8s, 2011 7,000 7,166 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 10,000 10,275 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,020 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 20,000 21,350 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 5,000 5,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,730 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 10,000 10,403 Dish DBS Corp. sr. notes 6 3/8s, 2011 35,000 35,875 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 45,000 51,300 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 5,000 5,475 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 52,000 43,940 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 10,000 10,250 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 6,000 5,693 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 30,000 31,425 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 20,000 20,725 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 5,000 5,250 Liberty Media, LLC. debs. 8 1/4s, 2030 5,000 4,925 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 5,000 5,063 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 20,000 2,400 Meritage Homes Corp. company guaranty 6 1/4s, 2015 90,000 89,663 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 5,406 NBC Universal, Inc. 144A notes 6.4s, 2040 5,000 5,381 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 21,056 21,898 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 25,000 30,954 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 30,000 30,300 Nortek, Inc. company guaranty sr. notes 11s, 2013 5,022 5,286 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 5,000 5,004 QVC Inc. 144A sr. notes 7 1/8s, 2017 5,000 5,250 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 3,000 2,798 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 5,000 6,135 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 (In default) (NON) 15,000 6 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 10,000 12,222 Travelport LLC company guaranty 9 7/8s, 2014 35,000 34,650 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 15,514 16,406 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 5,000 4,913 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (F)(PIK) 4,537 227 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 15,000 17,550 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 25,000 25,844 Consumer staples (2.5%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 10,000 13,345 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 10,000 14,081 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 10,000 12,849 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 20,000 20,200 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,000 4,950 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON)(PIK) 12,743 12,106 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 10,725 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 10,000 9,488 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 20,000 23,335 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 5,000 5,081 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 5,000 5,529 Hertz Corp. company guaranty 8 7/8s, 2014 110,000 111,788 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 20,000 22,904 McDonald's Corp. sr. unsec. notes 5.7s, 2039 40,000 44,010 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 5,000 5,144 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 4,713 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 16,600 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 15,000 17,911 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 25,594 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 5,000 4,963 SUPERVALU, Inc. sr. unsec. notes 7 1/2s, 2014 5,000 4,963 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 10,000 11,850 Universal Corp. notes Ser. MTNC, 5.2s, 2013 100,000 103,408 Energy (1.8%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 10,000 10,731 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 6,000 5,925 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,000 4,900 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 15,113 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 6,043 5,046 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 15,000 14,775 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 5,000 5,150 EOG Resources, Inc. notes 6 7/8s, 2018 15,000 18,216 Forest Oil Corp. sr. notes 8s, 2011 5,000 5,225 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 40,000 41,600 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 5,000 4,950 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 100,000 100,750 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 5,000 5,100 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 5,000 6,079 Bristow Group, Inc. company guaranty 6 1/8s, 2013 5,000 5,051 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 5,000 3,475 Peabody Energy Corp. company guaranty 7 3/8s, 2016 35,000 38,588 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,400 Plains Exploration & Production Co. company guaranty 7s, 2017 25,000 25,313 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,152 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 20,000 28,000 Williams Cos., Inc. (The) notes 8 3/4s, 2032 11,000 13,387 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 4,487 Financials (2.7%) Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 3,000 3,098 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 6,000 6,150 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 9,000 9,214 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 3,000 3,079 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.497s, 2014 1,000 895 American Express Co. sr. unsec. notes 8 1/8s, 2019 45,000 56,871 American International Group, Inc. sr. unsec. unsub. notes 6.4s, 2020 5,000 5,000 Bank Nederlandse Gemeenten sr. unsec. unsub. notes Ser. EMTN, 3 1/2s, 2014 (Netherlands) NOK 150,000 24,839 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.859s, 2027 $20,000 14,194 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 40,000 47,783 Bear Stearns Cos., LLC./The notes 5.7s, 2014 20,000 22,258 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 10,000 10,575 CIT Group, Inc. sr. bond 7s, 2013 35,000 35,044 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 15,000 15,823 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 3,000 3,225 Erac USA Finance LLC 144A company guaranty sr. notes 2 3/4s, 2013 5,000 5,116 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.291s, 2028 20,000 13,853 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.486s, 2016 5,000 4,659 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 35,000 39,114 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 10,000 11,636 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 10,000 10,533 HCP, Inc. sr. unsec. notes 6s, 2017 5,000 5,347 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 15,000 15,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 5,000 4,975 KB Home company guaranty 6 3/8s, 2011 11,000 11,179 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 5,000 5,163 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 10,000 13,389 MetLife, Inc. sr. unsec. 6 3/4s, 2016 10,000 11,733 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 (R) 9,000 8,978 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 20,000 20,750 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 5,000 5,163 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 20,000 21,901 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 15,000 15,354 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.292s, 2037 15,000 11,112 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 ( R) 5,000 5,502 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 10,000 11,199 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 15,000 16,417 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.447s, 2012 20,000 19,965 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, 2013 10,000 11,088 Government (0.4%) European Investment Bank sr. unsec. unsub. notes 3 1/8s, 2013 (Supra-Nation) NOK 150,000 24,556 KFW govt. guaranty Ser. EMTN, 3 1/4s, 2014 (Germany) NOK 160,000 26,168 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 24,000 31,234 Health care (1.0%) Aetna, Inc. sr. unsec 6 1/2s, 2018 $10,000 11,763 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 35,000 38,150 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 3,000 3,666 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 7,000 7,940 HCA, Inc. sr. sec. notes 9 1/4s, 2016 25,000 26,750 HCA, Inc. sr. sec. notes 9 1/8s, 2014 5,000 5,213 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 2,030 HealthSouth Corp. company guaranty 10 3/4s, 2016 5,000 5,438 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 30,000 30,375 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 5,000 5,050 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 5,000 5,013 Select Medical Corp. company guaranty 7 5/8s, 2015 5,000 4,975 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 10,000 10,150 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,492 5,547 Tenet Healthcare Corp. sr. notes 9s, 2015 5,000 5,363 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 10,000 10,105 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012 (PIK) 5,000 5,000 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 5,000 5,381 WellPoint, Inc. notes 7s, 2019 10,000 12,075 Technology (0.8%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 15,000 14,513 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 4,813 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 5,000 5,549 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 49,871 43,014 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 1,011 1,016 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 20,000 20,300 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,725 Jazz Technologies, Inc. 144A notes 8s, 2015 (F) 23,000 20,240 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 15,000 16,161 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 4,150 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 20,000 23,900 Transportation (0.1%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 5,000 5,745 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 5,000 5,350 Utilities and power (3.0%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 15,600 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 10,000 12,934 CMS Energy Corp. sr. notes 8 1/2s, 2011 5,000 5,142 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.239s, 2013 10,000 9,675 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 100,000 100,558 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 10,000 11,575 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,336 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 15,000 17,515 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 110,000 71,775 Edison Mission Energy sr. unsec. notes 7.2s, 2019 10,000 7,700 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,210 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 10,000 11,611 Electricite de France 144A notes 6.95s, 2039 (France) 10,000 12,122 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 35,000 35,088 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 37,000 37,093 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 5,000 5,230 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 5,000 5,375 Mirant North America, LLC company guaranty 7 3/8s, 2013 25,000 25,375 Nevada Power Co. notes 6 1/2s, 2018 25,000 29,893 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 5,025 NRG Energy, Inc. sr. notes 7 3/8s, 2016 35,000 35,175 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 5,000 6,617 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,430 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 5,000 4,865 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 15,000 16,660 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 10,000 11,443 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 20,000 25,801 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 10,000 10,536 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 10,000 9,877 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 5,000 5,963 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 19,653 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 20,000 19,600 Total corporate bonds and notes (cost $3,775,257) CONVERTIBLE BONDS AND NOTES (6.7%)(a) Principal amount Value Basic materials (0.3%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $18,000 $21,206 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 11,000 18,343 USEC, Inc. cv. sr. unsec. notes 3s, 2014 20,000 17,825 Capital goods (0.5%) AAR CORP. 144A cv. sr. unsec. notes 2 1/4s, 2016 37,000 35,150 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 47,000 53,639 Communication services (1.0%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 25,000 20,969 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 35,000 31,588 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 50,000 47,688 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 45,000 43,706 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 36,000 56,880 Consumer cyclicals (1.3%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 8,000 8,665 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 37,000 30,895 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 20,000 38,589 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 25,000 24,188 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 12,000 13,126 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 58,000 30,818 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 35,000 31,063 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 25,000 19,781 Sinclair Broadcast Group, Inc. cv. unsec. sub. debs 6s, 2012 45,000 44,438 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 11,000 11,000 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 17,000 19,390 Consumer staples (0.3%) Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 31,000 30,148 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 14,195 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 27,000 24,739 Energy (0.7%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 7,000 6,738 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/2s, 2037 45,000 37,969 Global Industries, Ltd. cv. sr. unsec. notes 2 3/4s, 2027 20,000 14,650 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 37,000 35,428 International Coal Group, Inc. cv. company guaranty sr. unsec. notes 4s, 2017 9,000 13,547 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 10,000 12,488 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 25,000 24,625 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 15,000 1,069 Financials (0.6%) Annaly Capital Management, Inc. cv. sr. unsec. unsub. notes 4s, 2015 (R) 12,000 13,575 CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 10,000 10,075 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 15,000 20,438 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 18,000 24,120 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 30,000 36,338 Tower Group, Inc. 144A cv. sr. unsec. notes 5s, 2014 21,000 23,625 Health care (0.7%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 27,000 23,254 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 32,000 27,120 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 14,000 14,000 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 12/15/13) 2037 (STP) 35,000 32,463 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 12,000 11,985 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 25,000 23,250 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 9,000 9,000 Technology (1.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 27,000 27,034 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 40,000 39,975 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (0s, 6/1/15) 2038 (STP) 14,000 15,558 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 20,000 21,400 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 7,000 5,915 Quantum Corp. 144A cv. sr. unsec. sub. notes 3 1/2s, 2015 25,000 27,343 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 55,000 69,231 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 27,000 25,178 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 12,000 13,410 Transportation (0.1%) AMR Corp. cv. company guaranty sr. unsub. notes 6 1/4s, 2014 11,000 13,035 Total convertible bonds and notes (cost $1,190,711) CONVERTIBLE PREFERRED STOCKS (5.3%)(a) Shares Value Basic materials (0.3%) Smurfit-Stone Container Corp. zero % cv. pfd. (F) 1,775 $18 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 645 57,163 Communication services (0.5%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 870 35,888 Crown Castle International Corp. $3.125 cum. cv. pfd. 915 54,671 Consumer cyclicals (1.7%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 2,505 60,120 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 1,340 68,926 General Motors Co. Ser. B, $2.375 cv. pfd. (S) 2,335 118,385 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 30 30,000 Retail Ventures, Inc. $3.312 cv. pfd. 775 46,314 Stanley Black & Decker, Inc. $4.75 cv. pfd. 255 26,010 Consumer staples (0.5%) Bunge, Ltd. $4.875 cv. pfd. 360 32,130 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 1,740 17,000 Newell Financial Trust I $2.625 cum. cv. pfd. 995 42,536 Energy (0.2%) Apache Corp. Ser. D, $3.00 cv. pfd. 710 43,054 Financials (1.4%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 875 20,125 AMG Capital Trust II $2.575 cv. pfd. 510 19,794 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 180 12,805 Bank of America Corp. Ser. L, 7.25% cv. pfd. 49 45,448 Citigroup, Inc. $7.50 cv. pfd. 310 38,750 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,600 31,115 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 890 20,526 adr 27 27,388 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 40 21 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 30 29,610 XL Group, Ltd. $2.688 cv. pfd. 1,415 40,412 Utilities and power (0.7%) AES Trust III $3.375 cv. pfd. 985 47,280 El Paso Corp. 4.99% cv. pfd. 35 40,994 Great Plains Energy, Inc. $6.00 cv. pfd. 645 39,726 PPL Corp. $4.75 cv. pfd. 445 24,075 Total convertible preferred stocks (cost $992,650) FOREIGN GOVERNMENT BONDS AND NOTES (4.3%)(a) Principal amount Value Brazil (Federal Republic of) notes 10s, 2012 BRL 173 $102,923 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 45 25,774 British Columbia (Province of) notes Ser. MTN, 4.7s, 2012 CAD 100,000 103,089 Export-Import Bank of Korea 144A 5.1s, 2013 INR 900,000 19,361 Italy (Republic of) bonds 4 1/4s, 2020 EUR 260,000 331,963 Norway (Government of) bonds 6 1/2s, 2013 NOK 140,000 24,906 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 700,000 114,878 United Kingdom (Government of) bonds 4 3/4s, 2038 GBP 30,000 50,879 United Kingdom treasury 4 1/4s, 2039 GBP 60,000 93,893 Total foreign government bonds and notes (cost $871,854) MORTGAGE-BACKED SECURITIES (4.1%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class A3, 6.302s, 2051 $200,000 $219,159 Ser. 07-2, Class A2, 5.634s, 2049 26,000 26,675 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD2, Class A2, 5.408s, 2046 7,653 7,665 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.957s, 2046 54,000 58,969 Countrywide Home Loans 144A Ser. 06-R1, Class AS, IO, 5.634s, 2036 19,943 2,219 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.998s, 2039 9,995 10,297 Ser. 07-C2, Class A2, 5.448s, 2049 13,000 13,289 Ser. 07-C1, Class AAB, 5.336s, 2040 18,000 19,037 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.915s, 2038 186,583 6,471 Federal Home Loan Mortgage Corp. IFB Ser. T-56, Class 2ASI, IO, 7.847s, 2043 8,159 1,713 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 22,198 22,365 Ser. 04-GG2, Class A6, 5.396s, 2038 10,000 10,806 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 1.006s, 2040 138,383 1,834 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-C1, Class A4, 5.716s, 2051 13,000 13,615 Ser. 06-CB17, Class A3, 5.45s, 2043 48,000 49,776 Ser. 06-LDP9, Class A2S, 5.298s, 2047 73,000 74,638 Ser. 06-LDP8, Class A2, 5.289s, 2045 26,190 27,026 Ser. 05-LDP5, Class A2, 5.198s, 2044 26,000 27,086 FRB Ser. 05-CB13, Class X2, IO, 0.039s, 2043 (F) 28,442,320 13,112 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 1,822 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 17,000 17,610 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.271s, 2040 298,757 2,673 Ser. 06-C1, Class XCL, IO, 0.13s, 2041 307,975 3,082 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.915s, 2050 69,000 71,537 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.745s, 2050 26,000 27,754 Ser. 07-5, Class A3, 5.364s, 2048 54,000 55,409 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.928s, 2049 40,000 41,449 Ser. 06-C29, Class A2, 5.275s, 2048 11,000 11,196 Total mortgage-backed securities (cost $806,810) INVESTMENT COMPANIES (0.3%)(a) Shares Value Ares Capital Corp. 56 $920 BlackRock Kelso Capital Corp. 166 1,861 iShares Dow Jones U.S. Real Estate Index Fund 91 4,919 iShares Russell 2000 Growth Index Fund 115 9,367 iShares Russell 2000 Value Index Fund 123 8,125 MCG Capital Corp. 785 5,487 Midcap SPDR Trust Series 1 28 4,340 NGP Capital Resources Co. 215 1,944 SPDR S&P rust 280 33,174 Total investment companies (cost $61,919) UNITS (0.2%)(a) Units Value Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $38,250 Total units (cost $41,438) MUNICIPAL BONDS AND NOTES (0.1%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $10,255 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 9,724 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 4,613 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 5,000 4,970 Total municipal bonds and notes (cost $30,071) PREFERRED STOCKS (0.1%)(a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 15 $13,392 Fresenius SE zero % pfd. 155 13,403 Total preferred stocks (cost $22,834) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 6,345 $1,523 Vertis Holdings, Inc. (F) 10/18/15 0.01 22 Total warrants (cost $1,269) ASSET-BACKED SECURITIES (%)(a) Principal amount Value Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 $1,000 $1,002 Total asset-backed securities (cost $1,000) SHORT-TERM INVESTMENTS (33.1%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 154,375 $154,375 Putnam Money Market Liquidity Fund 0.19% (e) 5,011,599 5,011,599 SSgA Prime Money Market Fund 0.15% (i) (P) 130,000 130,000 Interest in $965,000,000 joint tri-party repurchase agreement dated November 30, 2010 with Goldman Sachs and Co., due December 1, 2010 maturity value of $300,002 for an effective yield of 0.25% (collateralized by various mortgage backed securities with coupon rates ranging from 3.05% to 6.50% and due dates ranging from September 1, 2019 to December 1, 2040, valued at $984,300,001) $300,000 300,000 U.S. Treasury Bills for an effective yield of 0.20%, August 25, 2010 (SEG) 210,000 209,622 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.23%, July 28, 2011 263,000 262,555 U.S. Treasury Bills with effective yields ranging from 0.23% to 0.25%, June 2, 2011 (SEG) (SEGSF) 590,000 589,192 U.S. Treasury Bills for an effective yield of 0.26%, December 16, 2010 (SEG) 82,000 81,991 Total short-term investments (cost $6,739,521) TOTAL INVESTMENTS Total investments (cost $19,246,468) (b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $15,142,690) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/15/10 $96 $98 $(2) British Pound Sell 12/15/10 16,348 16,808 460 Euro Buy 12/15/10 118,376 126,187 (7,811) Mexican Peso Buy 12/15/10 136 138 (2) Norwegian Krone Sell 12/15/10 52,365 55,464 3,099 Swedish Krona Sell 12/15/10 2,791 2,984 193 Swiss Franc Buy 12/15/10 11,864 12,145 (281) Barclays Bank PLC British Pound Buy 12/15/10 16,037 16,495 (458) Euro Buy 12/15/10 44,619 47,563 (2,944) Hong Kong Dollar Sell 12/15/10 1,262 1,265 3 Japanese Yen Buy 12/15/10 3,775 3,912 (137) Mexican Peso Buy 12/15/10 64 65 (1) Swedish Krona Sell 12/15/10 1,111 1,173 62 Swiss Franc Buy 12/15/10 4,686 4,804 (118) Citibank, N.A. Australian Dollar Sell 12/15/10 3,068 3,148 80 Brazilian Real Sell 12/15/10 105,300 106,190 890 British Pound Sell 12/15/10 16,192 16,653 461 Canadian Dollar Sell 12/15/10 49,026 49,547 521 Danish Krone Buy 12/15/10 2,723 2,936 (213) Euro Buy 12/15/10 339,517 361,989 (22,472) Hong Kong Dollar Sell 12/15/10 2,447 2,451 4 Norwegian Krone Sell 12/15/10 1,531 1,623 92 Singapore Dollar Buy 12/15/10 455 467 (12) South African Rand Buy 12/15/10 1,420 1,465 (45) Swiss Franc Buy 12/15/10 33,300 34,131 (831) Credit Suisse AG Australian Dollar Buy 12/15/10 15,244 15,644 (400) British Pound Buy 12/15/10 68,662 70,605 (1,943) Canadian Dollar Sell 12/15/10 104,486 105,592 1,106 Euro Sell 12/15/10 151,547 161,603 10,056 Japanese Yen Buy 12/15/10 162,324 168,223 (5,899) Norwegian Krone Buy 12/15/10 21,468 22,926 (1,458) Swiss Franc Sell 12/15/10 4,187 4,299 112 Deutsche Bank AG Australian Dollar Buy 12/15/10 16,395 16,743 (348) British Pound Sell 12/15/10 2,803 2,882 79 Euro Sell 12/15/10 1,951 2,080 129 Mexican Peso Buy 12/15/10 1,259 1,273 (14) Swiss Franc Buy 12/15/10 1,695 1,739 (44) Goldman Sachs International British Pound Sell 12/15/10 16,971 17,452 481 Euro Buy 12/15/10 21,984 23,436 (1,452) Japanese Yen Sell 12/15/10 217,143 225,029 7,886 Norwegian Krone Sell 12/15/10 1,805 1,913 108 Swedish Krona Buy 12/15/10 1,680 1,775 (95) HSBC Bank USA, National Association Australian Dollar Buy 12/15/10 354,933 364,332 (9,399) British Pound Sell 12/15/10 99,022 101,843 2,821 Euro Sell 12/15/10 159,352 169,503 10,151 Hong Kong Dollar Sell 12/15/10 13,343 13,367 24 New Zealand Dollar Sell 12/15/10 41,240 43,275 2,035 Norwegian Krone Sell 12/15/10 6,270 6,643 373 Singapore Dollar Sell 12/15/10 1,819 1,860 41 Swiss Franc Sell 12/15/10 4,187 4,359 172 JPMorgan Chase Bank, N.A. Australian Dollar Sell 12/15/10 93,000 95,434 2,434 Brazilian Real Sell 12/15/10 12,741 12,796 55 British Pound Sell 12/15/10 4,048 4,165 117 Canadian Dollar Sell 12/15/10 101,952 102,992 1,040 Euro Sell 12/15/10 5,404,953 5,761,531 356,578 Hong Kong Dollar Sell 12/15/10 502 503 1 Hungarian Forint Sell 12/15/10 239 268 29 Japanese Yen Buy 12/15/10 2,824 2,927 (103) Mexican Peso Sell 12/15/10 55,644 56,209 565 Singapore Dollar Buy 12/15/10 6,214 6,348 (134) South African Rand Buy 12/15/10 745 765 (20) Swiss Franc Buy 12/15/10 1,496 1,533 (37) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/15/10 7,574 7,772 (198) British Pound Buy 12/15/10 5,449 5,608 (159) Euro Sell 12/15/10 160,392 171,060 10,668 Israeli Shekel Buy 12/15/10 1,739 1,770 (31) Japanese Yen Sell 12/15/10 1,772 1,837 65 Norwegian Krone Sell 12/15/10 1,934 2,053 119 Swedish Krona Buy 12/15/10 370 392 (22) Swiss Franc Buy 12/15/10 6,879 7,185 (306) State Street Bank and Trust Co. Australian Dollar Sell 12/15/10 56,950 58,439 1,489 Euro Sell 12/15/10 1,431 1,528 97 Israeli Shekel Sell 12/15/10 9,404 9,532 128 Japanese Yen Buy 12/15/10 41,984 43,505 (1,521) Norwegian Krone Sell 12/15/10 2,675 2,837 162 Swedish Krona Sell 12/15/10 1,267 1,338 71 UBS AG Australian Dollar Sell 12/15/10 161,935 166,221 4,286 British Pound Sell 12/15/10 15,414 15,851 437 Canadian Dollar Buy 12/15/10 152,635 154,302 (1,667) Euro Sell 12/15/10 176,653 188,334 11,681 Israeli Shekel Buy 12/15/10 1,739 1,769 (30) Japanese Yen Sell 12/15/10 45,439 47,082 1,643 Mexican Peso Buy 12/15/10 46,005 46,532 (527) Norwegian Krone Sell 12/15/10 51,882 54,996 3,114 South African Rand Buy 12/15/10 534 549 (15) Swedish Krona Sell 12/15/10 118,730 125,417 6,687 Swiss Franc Buy 12/15/10 12,064 12,378 (314) Westpac Banking Corp. Australian Dollar Sell 12/15/10 77,755 79,648 1,893 British Pound Sell 12/15/10 55,895 57,475 1,580 Euro Buy 12/15/10 5,034,736 5,366,426 (331,690) Japanese Yen Buy 12/15/10 45,625 47,286 (1,666) Total FUTURES CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Short) 1 $156,147 Dec-10 $1,324 Euro-Bund 10 yr (Short) 2 333,082 Dec-10 6,655 Euro-Buxl 30yr Bond (Short) 1 148,251 Dec-10 4,655 Euro-Schatz 2 yr (Long) 19 2,700,838 Dec-10 (4,142) S&P 500 Index E-Mini (Short) 25 1,474,375 Dec-10 (89,302) U.S. Treasury Bond 20 yr (Long) 5 636,406 Mar-11 5,725 U.S. Treasury Bond 30 yr (Long) 11 1,453,375 Mar-11 25,807 U.S. Treasury Note 2 yr (Short) 2 438,750 Mar-11 (566) U.S. Treasury Note 5 yr (Long) 17 2,037,477 Mar-11 (6,673) U.S. Treasury Note 10 yr (Short) 13 1,613,422 Mar-11 8,921 Total WRITTEN OPTIONS OUTSTANDING at 11/30/10 (premiums received $200,741) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $338,500 Jul-11/4.5475 $1,489 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 338,500 Jul-11/4.5475 39,943 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 677,000 Jul-11/4.52 3,114 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 677,000 Jul-11/4.52 77,855 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 566,000 Aug-11/4.49 62,827 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 566,000 Aug-11/4.49 3,373 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International MXN 490,000 $ 7/21/20 1 month MXN-TIIE-BANXICO 6.895% $(576) CHF 260,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA (5,812) Deutsche Bank AG $997,600 2,337 7/27/20 3 month USD-LIBOR-BBA 2.94% 15,881 MXN 490,000 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (300) Goldman Sachs International GBP 101,000 2/1/15 6 month GBP-LIBOR-BBA 3.10% 7,608 JPMorgan Chase Bank, N.A. JPY 121,100,000 2/19/15 6 month JPY-LIBOR-BBA 0.705% 11,996 JPY 14,400,000 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 4,373 $1,232,300 1,159 4/12/40 4.54% 3 month USD-LIBOR-BBA (171,964) MXN 70,000 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (65) JPY 13,500,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (605) JPY 18,100,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 794 EUR 280,000 2/4/40 6 month EUR-EURIBOR-REUTERS 3.79% 49,630 EUR 210,000 2/4/15 2.596% 6 month EUR-EURIBOR-REUTERS (10,322) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Credit Suisse International units 7,865 $ 8/25/11 (3 month USD- iShares MSCI $(12,431) LIBOR-BBA minus Emerging Markets 0.20%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CMB NA CMBX AJ Index $(17,362) $54,000 2/17/51 (96 bp) $(846) Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2 50,000 9/20/13 109 bp (262) Universal Corp., 5.2%, 10/15/13 25,000 3/20/15 (95 bp) 1,162 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+ EUR 10,000 9/20/13 477 bp 828 Morgan Stanley Capital Services, Inc. Universal Corp., 5.2%, 10/15/13 $75,000 3/20/13 (89 bp) 1,310 UBS, AG Hanson PLC., 7 7/8%, 9/27/10 55,000 9/20/16 (250 bp) (579) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2010. Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations ADR American Depositary Receipts EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNC Medium Term Notes Class C MTNE Medium Term Notes Class E RSP Risparmio Shares SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $20,341,903. (b) The aggregate identified cost on a tax basis is $19,558,740, resulting in gross unrealized appreciation and depreciation of $1,484,873 and $351,767, respectively, or net unrealized appreciation of $1,133,106. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $150,381. The fund received cash collateral of $154,375 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,853 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $13,592,975 and $12,456,095, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $10,150,272 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depositary Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. The fund had an average contract amount of approximately 117 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates and volatility and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge the funds sector exposure and to gain exposure to sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,700,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund enters into credit default contracts to hedge the funds exposure to credit risk, to hedge the funds exposure to market risk and to gain exposure to individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $600,00 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $550,249 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $169,813. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $244,695 $68,018 $1 Capital goods 297,738 32,032 Communication services 179,687 21,581 Conglomerates 84,854 Consumer cyclicals 614,520 38,127 96 Consumer staples 445,483 16,809 Energy 470,257 40,774 Financials 1,557,894 19,821 Health care 545,639 Technology 781,540 33,471 Transportation 47,370 11,612 Utilities and power 135,584 Total common stocks 97 Asset-backed securities 1,002 Convertible bonds and notes 1,361,865 Convertible preferred stocks 1,070,266 18 Corporate bonds and notes 3,939,074 20,467 Foreign government bonds and notes 867,666 Investment Companies 70,137 Mortgage-backed securities 825,172 13,112 Municipal bonds and notes 29,562 Preferred stocks 13,403 13,392 Units 38,250 Warrants 1,523 Short-term investments 5,141,599 1,597,735 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $51,559 $ Futures contracts (47,596) Written options (188,601) Interest rate swap contracts (102,858) Total return swap contracts (12,431) Credit default contracts 18,975 Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $19,816 $841 Foreign exchange contracts 446,378 394,819 Equity contracts 1,523 101,733 Interest rate contracts 141,032 390,785 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
